Exhibit 10.6

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

EXECUTION VERSION

COLLABORATION AGREEMENT

This COLLABORATION AGREEMENT (the “Agreement”), effective as of November 3, 2006
(the “Effective Date”), is made by and between Ambit Biosciences Corporation a
Delaware corporation, having a principal place of business at 4215 Sorrento
Valley Boulevard, San Diego, CA 92121 (“Ambit”), and Cephalon, Inc., a Delaware
corporation, having a principal place of business at 41 Moores Road, Frazer, PA
19355 (“Cephalon”).

RECITALS

WHEREAS, Ambit has expertise in the profiling of pharmaceutical compounds
against human protein kinases and expertise in the research and development of
pharmaceutical compounds;

WHEREAS, Cephalon has expertise in the research, development and
commercialization of pharmaceutical compounds;

WHEREAS, the Parties have entered into a Profiling Services Agreement, dated as
of the date hereof (the “Profiling Services Agreement”), the terms of which are
incorporated as set forth in Attachment A herein;

WHEREAS, Cephalon and Ambit wish to enter into a collaboration employing the
Parties’ medicinal chemistry and biology capabilities, in order to discover,
develop and commercialize pharmaceutical compounds subject to and in accordance
with the terms and conditions of this Agreement (the “Collaboration”); and

WHEREAS, in addition, Ambit wishes to analyze and assess the activity of certain
of Cephalon’s compounds against Ambit kinase targets, and to develop and
commercialize those compounds subject to the terms and conditions of this
Agreement.

NOW THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth in this Agreement, the Parties hereto agree as follows:

ARTICLE I.

DEFINITIONS

As used herein, the following terms shall have the meanings set forth below:

1.1 “Affiliate” shall mean, with respect to a particular Party, any Person
controlled by, controlling, or under common control with such Party. For the
purpose of this Section 1.1 only, “control” of a Person shall mean (a) the
possession, directly or indirectly, of the power to



--------------------------------------------------------------------------------

direct the management or policies of such Person; whether through the ownership
of voting securities, by contract or otherwise; or (b) the ownership; directly
or indirectly, of more than fifty percent (50%) of the voting securities or
other ownership interest of such Person.

1.2 “Ambit Compound” shall mean any compound that (a) is brought to the
Collaboration by Ambit, (b) is Controlled by Ambit, and (c) is proprietary to
Ambit by virtue of being claimed or covered by an Ambit Patent or being part of
the Ambit Know-How.

1.3 “Ambit IP” shall mean Ambit Patents and Ambit Know-how.

1.4 “Ambit Know-how” shall mean all proprietary ideas, inventions, data,
know-how, instructions, processes, formulas, materials, expert opinion,
technology or other information (including, biological, chemical, physical and
analytical data and information, and any structure-function data), that (a) is
either (i) Controlled by Ambit as of the Effective Date, or (ii) discovered,
developed, conceived, reduced to practice or acquired during the Collaboration
Term outside the course of both of the Collaboration and Ambit’s research and
development under Article IV by employees or agents of Ambit or any of its
respective Affiliates, either alone or jointly, and is Controlled by Ambit and
(b) is necessary for the discovery, development, manufacture or use of Licensed
Compounds, Collaboration Compounds and Derivative Compounds and/or the
development, manufacture, use, sale or commercialization of corresponding
Licensed Products and Collaboration Products; provided, however, that Ambit
Know-How shall not include Ambit Patents, Licensed Compound IP, Collaboration IP
or Cephalon IP.

1.5 “Ambit Patents” shall mean , all Patents Controlled by Ambit or its
Affiliates as of the Effective Date, or any other Patent Controlled by Ambit or
its Affiliates during the Collaboration Term and, with respect to Collaboration
Clinical Candidates and Licensed Compounds, all Patents Controlled by Ambit or
its Affiliates during the Term; in each case, necessary for the discovery (in
the case of Collaboration Compounds), development, manufacture, importation or
use of one or more Licensed Compounds, Collaboration Compounds, Derivative
Compounds and/or the development, manufacture, use, sale, importation or
commercialization of corresponding Licensed Products or Collaboration Products.

1.6 “Ambit Target” shall mean (a) the [***] Targets specified in Schedule A, and
(b) such Targets that may be mutually agreed upon by the Parties pursuant to
Section 4.2 to replace one (1) or more of such Targets specified in Schedule A,
provided that in no event shall any such Targets include the Cephalon Exclusive
Targets.

1.7 “Cephalon Compound” shall mean any Cephalon Library Compound and any
additional compound brought to the Collaboration by Cephalon.

1.8 “Cephalon Exclusive Targets” shall mean the Targets, for which Cephalon has
or expects to have active programs or Third Party obligations during the
Collaboration Term, as specified in Schedule B and as may be reasonably updated
from time to time by Cephalon.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

1



--------------------------------------------------------------------------------

1.9 “Cephalon IP” shall mean Cephalon Patents and Cephalon Know-how.

1.10 “Cephalon Know-how” shall mean all proprietary ideas, inventions, data,
know-how, instructions, processes,’ formulas, materials, expert opinion,
technology or other information (including biological, chemical, physical and
analytical data and information, and any structure-function data), that (a) is
either (i) Controlled by Cephalon as of the Effective Date, or (ii) discovered,
developed, conceived, reduced to practice or acquired during the Collaboration
Term outside the course of both of the Collaboration and Ambit’s research and
development under Article IV by employees or agents of Cephalon or any of its
respective Affiliates, either alone or jointly, and is Controlled by Cephalon
and (b) is necessary for the discovery, development, manufacture or use of
Licensed Compounds and Collaboration Compounds and/or the development,
manufacture, use, sale or commercialization of corresponding Licensed Products
and Collaboration Products; provided, however, that Cephalon Know-How shall not
include Cephalon Patents, Licensed Compound IP, Ambit IP or Collaboration IP.

1.11 “Cephalon Library Compounds” shall mean Cephalon’s small molecule screening
deck of approximately [***], without chemical structures. Cephalon Analogue
Compounds provided by Cephalon to Ambit pursuant to Section 4.3.2 shall be
deemed Cephalon Library Compounds for the purposes of Article IV.

1.12 “Cephalon Patents” shall mean all Patents Controlled by Cephalon or its
Affiliates as of the Effective Date, or any other Patent Controlled by Cephalon
or its Affiliates during the Collaboration Term and, with respect to
Collaboration Clinical Candidates and Licensed Compounds, all Patents Controlled
by Cephalon or its Affiliates during the Term; in each case, necessary for the
discovery, development, manufacture, importation or use of one or more Licensed
Compounds or Collaboration Compounds and/or the development, manufacture, use,
sale, importation or commercialization of corresponding Licensed Products and
Collaboration Products.

1.13 “Cephalon Target” shall mean all Targets other than the Ambit Targets.

1.14 “Change of Control” shall mean with respect to Ambit: (a) the stockholders
of Ambit approve a sale of all or substantially all of Ambit’s assets or
business to which this Agreement relates to a Third Party or a plan of complete
liquidation of Ambit; (b) the stockholders of Ambit approve a merger,
reorganization or consolidation involving Ambit and a Third Party in which the
stockholders of Ambit immediately prior to such transaction cease to own
collectively fifty percent (50%) or more of the combined voting equity
securities of a successor entity; or (c) the stockholders approve an acquisition
of fifty percent (50%) or more of the voting equity securities of Ambit by a
Third Party.

1.15 “Collaboration” shall have the meaning set forth in the Recitals, and mean
any research and development activities undertaken by both Ambit and Cephalon
under the direction

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

2



--------------------------------------------------------------------------------

and oversight of the JRC that relates to the development of Collaboration
Compounds and Collaboration Clinical Candidates having activity against the
Collaboration Target(s).

1.16 “Collaboration Clinical Candidate” shall mean a Collaboration Compound
selected by Cephalon as a candidate for IND-enabling studies pursuant to
Section 8.1.

1.17 “Collaboration Compound” shall mean, (a) with respect to the First
Collaboration Target, (i) the Ambit Compounds that currently are the subject of
Ambit’s research and development efforts, and (ii) any other compounds agreed by
the JRC to be designated as “Collaboration Compounds”; and (b) with respect to
the Second Collaboration Target, the compounds agreed by the JRC to be
designated as “Collaboration Compounds,” which compounds may include Ambit
Compounds, Cephalon Compounds and/or Non-Exclusive Compounds; in each case,
including any compound that is derived, directly or indirectly, from such
compounds that either (x) inhibits the activity of the First Collaboration
Target according to the criteria set forth in the Research Plan or
(y) appropriately inhibits or modulates the activity of the Second Collaboration
Target at a level of potency to be established by the JRC, as applicable. For
purposes of clarity, any compound synthesized in the course of the Collaboration
and based on a Cephalon Compound or Ambit Compound that is active against a
Collaboration Target at the level of potency and selectivity established by the
JRC shall be deemed a Collaboration Compound.

1.18 “Collaboration IP” shall mean Collaboration Patents and Collaboration
Know-how. Collaboration IP shall not include Ambit IP, Cephalon IP or Licensed
Compound IP.

1.19 “Collaboration Know-how” shall mean all proprietary ideas, inventions,
data, know-how, instructions, processes, formulas, materials, expert opinion,
technology or other information (including, without limitation, (a) biological,
chemical, physical and analytical data and information relating to Collaboration
Compounds, and (b) any structure-function data related to Collaboration
Compounds), in each case which is discovered, developed, conceived or reduced to
practice during the Collaboration Term and in the course of the Collaboration,
by employees or agents of Cephalon, Ambit or any of their respective Affiliates,
either alone or jointly, and which is necessary for the discovery, development,
manufacture or use of Collaboration Compounds and/or the development,
manufacture, use, sale or commercialization of corresponding Collaboration
Products; provided, however, that Collaboration Know-How shall not include
Collaboration Patents, Licensed Compound IP, Ambit IP or Cephalon IP.

1.20 “Collaboration Patents” shall mean (a) all patents and patent applications
claiming any invention or discovery which was conceived or reduced to practice
during the Collaboration Term and in the course of the Collaboration, by
employees or agents of Ambit, Cephalon or any of their respective Affiliates,
either alone or jointly (including, without limitation, the synthesis and
composition of matter of any Collaboration Compound or any Collaboration
Product, or method of use thereof); and (b) any divisions, continuations,
continuations-in-part, reissues, reexaminations, extensions or other
governmental actions which extend any of the subject matter of the patent
applications or patents in (a) above, and any substitutions, confirmations,
registrations, revalidations, or additions of any of the foregoing; provided,
however, that Collaboration Patents shall not include any Ambit Patents,
Cephalon Patents or Licensed Compound Patents.

 

3



--------------------------------------------------------------------------------

1.21 “Collaboration Product” shall mean any pharmaceutical product in any form
or formulation that contains a Collaboration Compound that is sold by Cephalon
or its Sublicensees or Affiliates.

1.22 “Collaboration Targets” shall mean the First Collaboration Target and the
Second Collaboration Target.

1.23 “Collaboration Term” shall mean the Initial Term plus any extension
pursuant to Section 16.2.

1.24 “Combination Product” shall mean a Collaboration Product or Licensed
Product, as applicable, that comprises two (2) or more active ingredients, at
least one (1) of which is a Collaboration Compound or Licensed Compound.

1.25 “Commercially Reasonable Efforts” shall mean, in respect to each Party,
efforts and resources expected to be used by biotechnology companies of a
similar size and resource to that Party for a product at a similar stage in its
research, development or commercialization and of similar market potential
taking into account its safety and efficacy, its cost to develop, the
competitiveness of alternative products, its patent and other proprietary
position, the likelihood of regulatory approval and product reimbursement, its
profitability and all other relevant commercial factors. For clarity, in respect
of Ambit, Commercially Reasonable Efforts shall include the proper and
reasonable management of its finances to ensure the adequate performance of the
Collaboration and its obligations under Article IV in accordance with the terms
of this Agreement.

1.26 “Confidential Information” as to each Party, shall mean such Party’s
confidential information, trade secrets, Patents and Know-how, all the data and
materials of that Party relating to the Collaboration, the Ambit Targets,
Cephalon Targets, Collaboration Targets, Ambit Compounds, Cephalon Compounds,
Collaboration Compounds, Licensed Compounds, Cephalon Library Compounds,
Collaboration Products and Licensed Products, and including, without limitation,
all research, technical, clinical development, manufacturing, marketing,
financial, personnel, and other business information and plans of such Party, in
each case that (a) if disclosed in written form, is marked by such Party as
“confidential” or “proprietary,” (b) if disclosed in non-written form, is
indicated as confidential or proprietary at the time of disclosure and reduced
in writing in reasonable detail, marked as “confidential” or “proprietary” and
delivered to the receiving Party within thirty (30) days after disclosure or
(c) notwithstanding clauses (a) and (b) above, is known or reasonably should be
known by the receiving Party to be the confidential information of the
disclosing Party.

1.27 “Controls” or “Controlled” shall mean possession of the ability to grant
licenses or sublicenses pursuant to this Agreement without violating the terms
of any agreement or other arrangement with, or the rights of, any Third Party
and without the requirement of additional or increased payments to the Third
Party.

1.28 “Derivative Compound” shall mean, with respect to a Cephalon Library
Compound, a compound that was derived by or on behalf of Ambit from such
Cephalon Library Compound (whether from the Cephalon Library Compound or from a
predecessor compound

 

4



--------------------------------------------------------------------------------

that is derived from a Cephalon Library Compound), or derived or synthesized by
or on behalf of Ambit from Cephalon’s Confidential Information covering the
structure or identity of the Cephalon Library Compound.

1.29 “Executive Officers” shall mean the Chief Executive Officer of Ambit, the
Executive Vice President of Research and Development of Cephalon, and/or such
other executive officer of a Party as may be substituted from time to time upon
the giving of written notice to the other Party.

1.30 “Fair Market Value” shall mean the cash consideration, which a willing
seller would realize from an unrelated willing buyer in an arm’s length sale of
an identical item sold in the same quantity and at the same time and place of
the transaction.

1.31 “FDA” shall mean the U.S. Food and Drug Administration, any successor
thereto, or any corresponding foreign registration or regulatory authority.

1.32 “Field” shall mean research and development relating to, and the treatment
of, any and all oncological diseases.

1.33 “First Collaboration Target” shall mean the BRaF kinase and all mutations
thereof.

1.34 “First Commercial Sale” shall mean, with respect -to a Collaboration
Product or Licensed Product, as applicable, in any country, the first sale for
use or consumption by the general public of such Collaboration Product or
Licensed Product, as applicable, in such country after all Regulatory Approvals
have been obtained in such country.

1.35 “IND” shall mean an Investigational New Drug Application, as defined in the
U.S. Food, Drug and Cosmetic Act and the regulations promulgated thereunder for
initiating clinical trials in the United States, or any corresponding foreign
application, registration or certification.

1.36 “Initial Term” shall mean the period commencing on the Effective Date and
ending three (3) years thereafter.

1.37 “Joint Research Committee” or “JRC” shall mean the entity organized to
manage the scientific implementation of the Collaboration and acting pursuant to
Article III.

1.38 “KinomeScan Panel” means the panel containing all kinase binding assays
made commercially available by Ambit at the time of performance that uses
Ambit’s proprietary high-throughput assay system known as KinomeScan for
determining the kinase binding activity of compounds against a panel of human
phage-displayed protein kinases and their variants.

1.39 “Licensed Compound” shall mean an Option Compound (as defined in
Section 4.4.1 herein) as to which Ambit exercises its Option, and up to [***]
associated

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

5



--------------------------------------------------------------------------------

Derivative Compounds that fulfill the same development candidate criteria
established by Ambit for the Option Compound (even if such Derivative Compounds
are not selected by Ambit for commercialization) (such [***] associated
Derivative Compounds, the “Backup Compounds”), provided that a Backup Compound
shall be deemed a Licensed Compound only if (a) Ambit has provided written
notice to Cephalon designating such Backup Compound as a Licensed Compound and
(b) the Backup Compound otherwise meets all of the applicable requirements set
forth in Article IV.

1.40 “Licensed Compound IP” shall mean the Licensed Compound Know-how and
Licensed Compound Patents.

1.41 “Licensed Compound Know-how” shall mean all proprietary ideas, inventions,
data, know-how, instructions, processes, formulas, materials, expert opinion,
technology or other information (including, without limitation, (a) biological,
chemical, physical and analytical data and information, and (b) any
structure-function data), in each case which is discovered, developed, conceived
or reduced to practice during the Term in connection with the research and
development activities conducted in connection with Article IV, including with
respect to Licensed Compounds and Derivative Compounds, by employees or agents
of Ambit or any of its Affiliates, either alone or jointly; provided, however,
that Licensed Compound Know-how shall not include Licensed Compound Patents,
Collaboration IP, Ambit IP or Cephalon IP.

1.42 “Licensed Compound Patents” shall mean (a) all Patents conceived or reduced
to practice during the Term by employees or agents of Ambit or any of its
respective Affiliates, either alone or jointly, that are related to any Licensed
Compound or Derivative Compound (including, without limitation, the synthesis
and composition of matter of any such compound or Licensed Products, or method
of use thereof) or otherwise result from Ambit’s research and development
activities conducted in connection with Article IV, including with respect to
Licensed Compounds and Derivative Compounds; and (b) any divisions,
continuations, continuations-in-part, reissues, reexaminations, extensions or
other governmental actions which extend any of the subject matter of the patent
applications or patents in (a) above, and any substitutions, confirmations,
registrations, revalidations, or additions of any of the foregoing. For the
avoidance of doubt, Licensed Compound Patents shall not include Collaboration
Patents.

1.43 “Licensed Products” shall mean any pharmaceutical product in any form or
formulation that contains a Licensed Compound that is developed by Ambit, or its
permitted Sublicensees or Affiliates, pursuant to Article IV.

1.44 “Mutant Form Candidate” shall mean a Collaboration Clinical Candidate that
is directed against a mutated form of the BRaF kinase, other than the V600E form
of the BRaF kinase.

1.45 “NDA” shall mean a New Drug Application, as defined in the U.S. Food, Drug
and Cosmetic Act and the regulations promulgated thereunder, or any
corresponding foreign application, registration or certification.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

6



--------------------------------------------------------------------------------

1.46 “Net Revenue” shall mean the gross amount of all consideration (whether as
an up-front payment, royalties or otherwise) received by Ambit or its
Affiliates, directly or indirectly, from a Third Party for or on account of any
sublicenses or other rights granted by Ambit to such Third Party with respect to
a Licensed Product, including any investments made by such Third Party in Ambit
or an Affiliate, without deduction of any kind, but excluding the following:

(a) payments made by distributors appointed by Ambit to distribute the Licensed
Product in respect of amounts invoiced by Ambit to such distributors for the
sale by Ambit of such Licensed Product to such distributors to the extent that
Ambit pays royalties to Cephalon for Net Sales of such Licensed Product pursuant
to Section 4.11(a);

(b) payments received by Ambit or an Affiliate for performance of research and
development by either Ambit or such Affiliate to the extent that such payments
cover the actual cost of the research and, development work;

(c) payments made to either Ambit or an Affiliate to the extent they cover the
actual costs of conducting clinical testing and other activities, in connection
with obtaining regulatory approval for a product; and

(d) reimbursed expenses of either Ambit or an Affiliate.

The monetary value of any investment made by a Third Party in Ambit or an
Affiliate shall be equal to the current market value of the investment, which
shall be determined as of the earlier of the date when the investment is made or
the day prior to the date when the investment is first publicly disclosed on the
Dow Jones New Wire (the “Determination Date”). If there is no public market for
the securities of Ambit or an Affiliate, then the current market value shall be
determined by Ambit’s or the Affiliate’s board of directors in good faith, and
if Cephalon disputes such determination, the current market value shall be
determined by an independent banker designated by the Parties whose fees shall
be shared by the Parties. If there is a public market for Ambit’s or an
Affiliate’s securities, then the current market value shall be determined using
the average of the closing bid and asked prices of the securities in the
Over-The-Counter Market Summary or the closing price quoted on any exchange on
which the securities are listed as published in The Wall Street Journal for the
ten (10) trading days prior to; the Determination Date. Notwithstanding the
foregoing, if the Third Party is acquiring Ambit’s or an Affiliate’s securities
in connection with an initial public offering of Ambit or the Affiliate, the
current market value shall be determined using the offering price of such
securities to the public in the initial public offering.

With respect to any other non-monetary consideration received by Ambit or an
Affiliate, a commercially reasonable valuation method shall be applied to
determine the monetary value of such consideration.

1.47 “Net Sales” shall mean the gross amount invoiced and any other amounts or
rebates received by a Party, its Affiliates or Sublicensees for the worldwide
sale of Collaboration Products or Licensed Products, as applicable, to bona fide
independent Third Parties less, to the extent paid, allowed or given:

 

7



--------------------------------------------------------------------------------

(a) outer packing, freight, postage, shipment or transportation charges and
insurance costs relating thereto,

(b) sales, value added and excise taxes or customs duties, tariffs or surcharges
paid by the selling Party, and any other governmental charges (excluding income
taxes) incurred in connection with the sale or exportation of the Collaboration
Products or Licensed Products, as applicable,

(c) reasonable distributors’ fees, amounts repaid or credited, rebates
(including, without limitation, government-mandated rebates such as Medicaid
charge backs or rebates) or allowances (including, without limitation, cash,
credit or free goods allowances), actually granted, allowed or incurred,

(d) trade and prompt payment discounts, quantity discounts, cash discounts or
reasonable charge-backs actually granted, allowed or incurred in the ordinary
course of business in connection with the sale of the Collaboration Products or
Licensed Products, as applicable, and

(e) reasonable allowances, refunds or credits to customers, not in excess of the
selling price of the Collaboration Products or Licensed Products, as applicable,
on account of rejection, damage, spoilage, outdating, recalls or return of, or
price adjustments or billing errors regarding the Collaboration Products or
Licensed Products, as applicable.

A “sale” shall include any transfer or other disposition for consideration of a
Collaboration Product or Licensed Product, as applicable, and Net Sales shall
include the Fair Market Value of all other consideration received by a Party,
its Affiliates or its Sublicensees from the sale or distribution of a
Collaboration Product or Licensed Product, as applicable, whether such
consideration is in cash, payment in kind, exchange or another form. In the
event that a Collaboration Product or Licensed Product, as applicable, is
packaged with other products of a Party, any discount applied to such
Collaboration Product or Licensed Product, as applicable, to determine Net Sales
shall be no greater than the average discount of the entire package.

The disposal or sale of a Collaboration Product or Licensed Product, as
applicable, by a Party, its Affiliates or Sublicensees (i) solely for the
research or clinical testing of such Collaboration Product or Licensed Product,
as applicable, or (ii) for indigent, charitable or similar public support or
compassionate use programs or (iii) as free samples shall not be deemed to give
rise to a sale under this Agreement and shall be excluded from the computation
of Net Sales. All sales of Collaboration Products or Licensed Products, as
applicable between a Party and its Affiliates or its Sublicensees shall be
disregarded for purposes of computing Net Sales, unless such a purchaser is the
end-user of such Collaboration Product or Licensed Product, as applicable.

To calculate the value of Net Sales of Combination Products, the gross sales of
such Combination Products will be multiplied by the fraction A/(A + B) where A
is the Fair Market Value of the Collaboration Compound or Licensed Compound, as
applicable, when sold separately, and B is the Fair Market Value of the other
active ingredient when sold separately.

 

8



--------------------------------------------------------------------------------

Allowed deductions may then be subtracted, prorated based on the proportion of
gross sales attributable to the Collaboration Compound or Licensed Compound, as
applicable, to compute Net Sales.

1.48 “Non-Exclusive Compound” shall mean any compound brought to the
Collaboration by either Party which is non-proprietary to both Parties at or
after the Effective Date.

1.49 “Party” shall mean Ambit or Cephalon. Ambit and Cephalon shall be
collectively referred to as the Parties.

1.50 “Patent” shall mean: (i) issued and unexpired letters patent, including any
extension, registration, confirmation, reissue, continuation, supplementary
protection certificate, divisional, continuation-in-part, re-examination or
renewal thereof, (ii) pending applications for letters patent, including
provisional applications, and (iii) foreign counterparts of any of the
foregoing; in each case to the extent the same has not been held, by a court,
administrative body or governmental agency of competent jurisdiction, to be
invalid or unenforceable in a decision from which no appeal can be taken or from
which no appeal was taken within the time permitted for appeal.

1.51 “Patent Committee” shall mean the committee that may be formed pursuant to
Section 3.5.

1.52 “Person” shall mean any natural person, corporation, firm, business trust,
joint venture, association, organization, company, partnership or other business
entity, or any government or agency or political subdivision thereof.

1.53 “Phase I,” “Phase II” and “Phase III” shall mean Phase I (or ‘Phase I/II),
Phase II (or Phase II/III) and Phase III clinical trials, respectively, in each
case as prescribed by applicable FDA IND Regulations, or any corresponding
foreign statutes, rules or regulations.

1.54 “Regulatory Agency” shall mean the FDA or the applicable department, bureau
or other governmental regulatory authority in each country in the Territory
involved in the granting of Regulatory Approvals:

1.55 “Regulatory Approval” shall mean any and all approvals (including price
reimbursement approvals), licenses, registrations, or authorizations of any
Regulatory Agency, necessary for the manufacture, use, storage, import, export,
transport or sale of a Collaboration Product.

1.56 “Relevant Third Party Patent Right” shall mean a Patent owned or controlled
by a Third Party which claims the composition of matter of a Collaboration
Compound, the process of manufacture of that Collaboration Compound, use of the
Collaboration Product for the treatment of a therapeutic indication or the use
of a Collaboration Product against a Collaboration Target where such
Collaboration Compound (in each case) is being used as an active ingredient in a
Collaboration Product.

 

9



--------------------------------------------------------------------------------

1.57 “Research Plan” shall mean, on a Collaboration Target-by-Collaboration
Target basis, a description of the Parties’ respective activities and objectives
with respect to a Collaboration Target. Minutes of JRC meetings, if signed by a
JRC representative of each Party, shall be deemed included within the Research
Plan.

1.58 “Second Collaboration Target” shall mean the Target selected by the JRC
pursuant to Section 2.4.

1.59 “Significant Activity” shall mean any of the following in relation to a
Collaboration Compound, Collaboration Product, Licensed Compound or Licensed
Product:

(a) [***];

(b) [***];

(c) [***];

(d) [***];

(e) [***];

(f) [***];

(g) [***]; and

(h) [***].

Notwithstanding the foregoing, any activities set forth in (a) though (h) above,
that normally would be related to an earlier phase of development and/or
commercialization, shall not be considered Significant Activity once development
of the applicable Collaboration Compound, Collaboration Product, Licensed
Compound or Licensed Product has progressed beyond such earlier phase for a
particular indication, as evidenced by the performance of any activity that
normally would be considered to be related to any later phase for such
indication, provided always that to the extent that a Party can reasonably
demonstrate that activities relating to an earlier phase of development are
reasonably necessary, then such activities shall be considered Significant
Activity.

1.60 “Sublicensee” shall mean, as to each Party, a Person other than an
Affiliate of the Party, to whom has been granted sublicense rights under the
license granted to such Party hereunder, which rights include at least the right
to sell a Collaboration Product or Licensed Product. As used in this Agreement,
“Sublicensee” shall also include a Third Party to whom a Party has granted a
sublicense under this Agreement to distribute a Collaboration Product or
Licensed. Product, provided that such Third Party has the primary responsibility
for marketing and promotion, at its expense, of such Collaboration Product or
Licensed Product within countries in the Territory for which such distribution
rights are granted, which marketing and

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

10



--------------------------------------------------------------------------------

promotional activities are not subsidized directly or indirectly by that Party,
such as, without limitation, through a specific allowance or a guaranteed
selling margin for such Third Party meant to cover its expenses. Third Parties
that are permitted to manufacture or finish Collaboration Products or Licensed
Products for supply to a Party, its Affiliates or Sublicensees are not
“Sublicensees.” For avoidance of doubt, a “Sublicensee” shall not include any
subcontractor permitted under Section 18.15.

1.61 “Substantial Generic Competition” shall have the meaning set forth in
Section 9.4(c).

1.62 “Target” shall mean a human protein kinase (including its nucleic acid
sequence, molecular structure, and its enzymatic properties and binding
properties).

1.63 “Territory” shall mean all the countries of the world.

1.64 “Third Party” shall mean any Person other than Ambit, Cephalon, or their
respective Affiliates.

1.65 “Valid Claim” shall mean a claim of an issued patent which has not lapsed
or become abandoned, been held permanently revoked, unenforceable or invalid by
a decision of a court or other governmental agency of competent jurisdiction;
unappealable or un-appealed within the time allowed for appeal, and which has
not been admitted to be invalid or unenforceable through reissue or disclaimer
or otherwise.

The following defined terms have the meanings specified in referenced Section:

 

Term

  

Section

“Adverse Financial Event”    17.2.1(b) “AFE Determination Date”    17.2.1(b)
“Agreement”    Preamble “Ambit”    Preamble “Ambit Hit”    4.3.1 “Ambit
Indemnitees”    15.3 “Ambit Losses”    15.3 “Ambit Stock”    17.2.1 “Backup
Compounds”    1.38 “Cephalon”    Preamble “Cephalon Analogue Compounds”    4.3.2
“Cephalon Indemnitees”    15.2 “Cephalon License Notices’    4.7.2 “Cephalon
Losses”    15.2 “Claims”    15.4 “Collaboration”    Recitals “Commercializing
Party”    11.4 “Decision Notice”    4.2

 

11



--------------------------------------------------------------------------------

“Determination Date”

1.46

“Disclosing Party”

12.1.1

“Discontinuance Notice”

11.2.6

“Effective Date”

Preamble

“Exclusivity Period”

5.1

“Negotiation Period”

4.7.2

“Nominated Targets”

4.2

“Nomination Notice”

42

“Notice”

4.7.3

“Option”

4.4.1

“Option Compound”

4.4.1

“Option License”

4.4.1

“Patent Owner”

11.3.2

“Profiling Services Agreement”

Recitals

“Receiving Party”

12.1.1

“RFN Negotiation Period”

4.7.3(a)

“Right of First Negotiation”

4.7.3

“Share Price”

17.2.2

“Sole Discretion Rejection”

4.2

“Term”

16.1

“Third Nomination Period”

4.2

“Third Party Agreement”

4.7.5

(a) Rules of Construction. (a) Each of the Parties acknowledges and agrees that
this Agreement has been diligently reviewed by and negotiated by and between
them, that in such negotiations each of them has been represented by competent
counsel and that the final agreement contained herein, including the language
whereby it has been expressed, represents the joint efforts of the Parties
hereto and their counsel. Accordingly, in the event an ambiguity or a question
of intent or interpretation arises, this Agreement shall be construed as if
drafted jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the Authorship of any provisions
of this Agreement.

(b) The definitions of the terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine arid neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” The ‘word “any” shall mean “any and all”
unless otherwise clearly indicated by context. “$” as used in this Agreement
means the lawful currency of the United States. Where either Party’s consent is
required hereunder, except as otherwise specified herein, such Party’s consent
may be granted or withheld in such Party’s sole discretion.

(c) Unless the context requires otherwise, (i) any definition of or reference to
any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or

 

12



--------------------------------------------------------------------------------

modifications set forth herein or therein), (ii) any reference to any laws
herein shall be construed as referring to such laws as from time to time
enacted, repealed or amended, (iii) any reference herein to any person shall be
construed to include the person’s successors and assigns, (iv) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, and (v) all references herein to Articles, Sections or
Appendices, unless otherwise specifically provided, shall be construed to refer
to Articles, Sections and Appendices of this Agreement.

(d) References to sections of the Code of Federal Regulations and to the United
States Code shall mean the cited sections, as these may be amended from time to
time.

ARTICLE II.

PERFORMANCE OF THE COLLABORATION AGREEMENT

2.1 Goals of the Collaboration.

2.1.1 General. Each Party shall:

(i) undertake an interactive, cooperative role in the Collaboration with the
other Party as set forth in the applicable Research Plan, and such Other
activities which, from time to time, the JRC decides are necessary for the
continuing success of the Collaboration, with the objective of identifying
Collaboration Clinical Candidates with respect to the Collaboration Targets;

(ii) use Commercially Reasonable Efforts to properly and diligently perform its
activities pursuant to the applicable Research Plan, including, without
limitation, by allocating personnel consistent with each applicable Research
Plan project with sufficient skills and experience together with sufficient
equipment and facilities, to carry out such Party’s obligations under this
Agreement and to accomplish the objectives of the Collaboration; and

(iii) conduct the Collaboration in good scientific manner, and in compliance in
all material respects with all requirements of applicable laws, rules and
regulations, and all other requirements of any good laboratory practices to
attempt to achieve its objectives efficiently and expeditiously.

2.2 Activities of Ambit. During the Collaboration Term:

2.2.1 Ambit will dedicate to the Collaboration such reasonable resources as
specified by the JRC in the Research Plan to perform screening and
counterscreening against the KinomeScan panel and follow-up Kd determination
against individual kinases, cell-based assays, DMPK, cell pharmacology and
medicinal chemistry with respect to Collaboration Targets and Collaboration
Compounds.

2.2.2 Ambit further shall provide to the Collaboration Ambit Compounds having
demonstrated activity against the Collaboration Targets as defined in the
applicable Research Plan in order to support the Collaboration with respect to
such Collaboration Targets.

 

13



--------------------------------------------------------------------------------

2.2.3 Ambit shall provide Cephalon with all feedback in a timely manner on the
progress of its efforts under the Collaboration necessary to enable Cephalon to
provide Ambit the support that it requires to conduct its activities hereunder.

2.2.4 Within thirty (30) days of the Effective Date, Ambit shall disclose and
make available to Cephalon all compounds (including profiling information and
chemical structure) currently under research and development by Ambit with
respect to the First Collaboration Target.

2.2.5 Ambit promptly shall disclose and make available to Cephalon all
Collaboration IP conceived, generated or developed by or on behalf of Ambit
under the Collaboration and all Ambit IP to enable Cephalon to conduct its
development and commercialization activities under this Agreement.

2.2.6 Significant Activity of Ambit under Article IV. If at any time during the
course of the development of a Licensed Compound, as discussed in Article IV,
there has been no Significant Activity by Ambit in relation to such Licensed
Compound for a period of [***], then:

(a) Cephalon shall have the right to give written notice to Ambit requesting
written justification for such lack of Significant Activity, in the form of
detailed reasons why there has been no Significant Activity, and Ambit shall
provide such written justification to Cephalon within [***] of the date of
Cephalon’s request and shall recommence such Significant Activity within [***]
of the date of Cephalon’s request; or

(b) if Ambit fails to provide such justification to Cephalon or if there has
still been no Significant Activity taken by Ambit within [***] of the date of
Cephalon’s request, then, on notice by Cephalon to Ambit (to be given in
Cephalon’s sole discretion), Ambit shall be deemed to have been given notice to
terminate the development and commercialization of the Licensed Compound
(including all associated Backup Compounds) and any license rights to such
Licensed Compound granted by Cephalon to Ambit shall revert back to Cephalon.

For purposes of Article IV, Ambit shall be deemed to be engaging in Significant
Activity with respect to a Licensed Compound if it is engaging Significant
Activity with respect to any one (1) of the Option Compound or its Backup
Compounds.

2.3 Activities of Cephalon.

2.3.1 During the Collaboration Term, as determined by the JRC in the Research
Plan, Cephalon shall provide reasonable resources to perform necessary in vivo
biology (xenograft and other models) and drug development qualifying activities
prior to designation of the Collaboration Clinical Candidate (during lead
optimization).

2.3.2 With respect to the Second Collaboration Target, upon agreement of the
JRC, Cephalon shall provide to the Collaboration Cephalon Compounds having
demonstrated

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

14



--------------------------------------------------------------------------------

activity against the Second Collaboration with as defined in the applicable
Research Plan in order to support the Collaboration with respect to the Second
Collaboration Target.

2.3.3 Cephalon promptly shall disclose and make available to Ambit all
Collaboration IP conceived, generated or developed by or on behalf of Cephalon
under the Collaboration that may be necessary or useful for Ambit to conduct its
obligations under the Collaboration pursuant to the applicable Research Plan.

2.3.4 Significant Activity of Cephalon under Article III and Article VIII. If at
any time during the course of the clinical development and commercialization of
a Collaboration Clinical Candidate there has been no Significant Activity by
Cephalon in relation to such Collaboration Clinical Candidate for a period of
[***], then:

(a) Ambit shall have the right to give written notice to Cephalon requesting
written justification for such lack of Significant Activity, in the form of
detailed reasons why there has been no Significant Activity, and Cephalon shall
provide such written justification to Ambit within [***] of the date of Ambit’s
request and shall recommence such Significant Activity within [***] of the date
of Ambit’s request; or

(b) if Cephalon fails to provide such justification to Ambit or if there has
still been no Significant Activity taken by Cephalon within [***] of the date of
Ambit’s request, then, on notice by Ambit to Cephalon (to be given in Ambit’s
sole discretion), Cephalon shall be deemed to have been given notice to
terminate the development and commercialization of the Collaboration Compound or
Collaboration Clinical Candidate in relation to which such Significant Activity
has not occurred and any license rights to such Collaboration Compound or
Collaboration Clinical Candidate granted by Ambit to Cephalon shall revert back
to Ambit.

2.4 Selection of Collaboration Targets. At the first JRC meeting the JRC will
approve a Research Plan for the First Collaboration Target, including the
particular assays and the associated reagents that will be used to test for the
specified modes of modulating the First Collaboration Target. No later than nine
(9) months from the Effective Date or as otherwise agreed to in writing by the
Parties, each Party shall submit a proposal for a Target to be designated as the
Second Collaboration Target, along with a draft Research Plan applicable to such
proposed Second Collaboration Target, as the basis of a research program within
the Collaboration via the JRC. The JRC shall discuss. each of the proposals and
shall determine whether any of the proposed Targets shall be designated as the
Second Collaboration Target, provided that either Party may, via the JRC,
decline to accept any such proposed Target as the Second Collaboration Target
if, at the time the other Party proposes the Target, (i) the declining Party has
existing contractual commitments to a Third Party related to the proposed Target
that would prevent it from collaborating with the other Party on such Target, or
(ii) the declining Party can document the existence of an active internal
research program related to such Target that existed prior to the other Party’s
proposal of the Target. If a proposed Target is declined pursuant to the
foregoing, it shall not be subject to the provisions of Section 3.4.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

15



--------------------------------------------------------------------------------

2.5 Records and Reports. Each Party shall maintain records in sufficient detail
and in good scientific manner appropriate for patent and FDA purposes and so as
to properly reflect all work done and results achieved in the performance of
this Agreement (including all data in the form required under any applicable
governmental regulations and as directed by the JRC). In addition, each Party
shall keep or cause to be kept written laboratory -notebooks, marketing and
commercialization records, pre-clinical records (including CMC, toxicology,
ADME, pharmacology, and other), regulatory filings and other records and reports
of the progress of its activities in the Collaboration and, with respect to
Ambit, also under Article IV, in sufficient detail and in good scientific manner
for all other purposes, reflecting all work done on a program and the results
achieved thereunder by such Party. Such records shall be maintained throughout
the Collaboration Term and for as long as required by applicable laws, rules and
regulations. Such records shall include applicable books, records, reports,
research notes, charts, graphs, comments, computations, analyses, recordings,
photographs, computer programs and documentation thereof, samples of materials
and other graphic or written data generated in connection with the Collaboration
and Ambit’s activities under Article IV, including any data required to be
maintained pursuant to applicable governmental regulations. During the Term,
each Party shall respond to reasonable requests from the other for information
based on such records.

ARTICLE III.

GOVERNANCE OF THE COLLABORATION

3.1 Joint Research Committee. Within thirty (30) days after the Effective Date,
Cephalon and Ambit shall establish a Joint Research Committee, comprised of
Ambit and Cephalon scientists, to manage the scientific implementation of the
Collaboration. The responsibilities of the JRC shall include: (a) monitoring and
reporting the progress of the Collaboration and ensuring open and frequent
exchange between the Parties; (b) establishing criteria for the selection of
Collaboration Compounds for each Collaboration Target; (c) identifying and
resolving any scientific or technical; conflicts between the Parties;
(d) approving, modifying and Overseeing the implementation of a Research Plan
for each Collaboration Target and its associated program undertaken in the
Collaboration; (e) coordinating with the Patent Committee all patent activities
as they relate to the results of the Collaboration, and in keeping with the
overall patent strategy delineated by the Patent Committee; and (f) taking such
action that is contemplated for the JRC to take pursuant to Article IV.

3.2 Membership. The JRC shall include three (3) named representatives of each of
the Parties, and each Party’s representatives shall be selected by that Party
and identified by written notice to, the other Party. Each Party may replace its
representatives at any time, upon written notice to the other Party. From time
to time, the JRC may establish subcommittees, to oversee particular projects or
activities, and to manage the more frequent interactions between the Parties’
scientists with respect to individual research projects. Such subcommittees will
be constituted as the JRC determines, in its sole discretion.

3.3 Meetings and Minutes. During the Collaboration Term, unless, otherwise
:agreed to by the Parties, the JRC shall meet at least quarterly, or, more
frequently as agreed by the Parties, at such locations or by such
teleconferencing means as the Parties may determine from

 

16



--------------------------------------------------------------------------------

time to time. In addition to regularly scheduled meetings, the JRC
representatives will communicate regularly by telephone, electronic mail,
facsimile and/or videoconference. Other representatives of Ambit or Cephalon may
attend JRC meetings as nonvoting observers. Each Party shall be responsible for
all of its expenses associated with attending the JRC meetings. The Parties
shall alternate preparing agendas for each JRC meeting and written minutes of
each JRC meeting and shall prepare a written record of all JRC voting and
decisions, whether made at a JRC meeting or otherwise. A copy of the Research
Plan for each Collaboration Target shall be signed and appended to the minutes
of the JRC meeting at which such Research Plan is approved. The written minutes
of each JRC meeting and the written record of all JRC voting and decisions shall
be written and disseminated to the JRC members for review within ten
(10) business days of the JRC meeting, and upon signature by Ambit and Cephalon,
shall become final.

3.4 Decision-Making. Decisions of the JRC shall be made by unanimous vote, and
each Party shall have a single vote. In the event that, with respect to any
decision for which the JRC is empowered to make a decision, a unanimous vote is
not obtained, the decision shall be referred to the Executive Officers, who
shall promptly meet and endeavor to reach consensus in a timely manner. On and
after the time a Collaboration Clinical Candidate is designated, if such
individuals cannot resolve such dispute with respect to such Collaboration
Clinical Candidate, then such dispute shall be decided by Cephalon at its sole
discretion.

3.5 Patent Committee. Upon recommendation of the JRC, the Parties shall form a
patent committee (the “Patent Committee”) to be in existence as long as Patents
within the Collaboration IP are being filed and/or prosecuted. Each Party shall
designate at least one (1) chemist and one (1) patent attorney or equally
qualified legally trained personnel, as its representatives on the Patent
Committee. The Patent Committee shall be responsible for recommending patent
filings and coordinating patent-related matters and such other matters as are
delegated to it by the JRC. Such meetings shall be held at mutually agreed times
and locations. It is recognized and understood that the Patent Committee will
communicate, as necessary, whether in writing, by telephone, in person or
otherwise, to ensure compliance with relevant patent filing and prosecution
timetables and deadlines. Each Party shall bear its own expenses associated with
such meetings and the activities of the Patent Committee; provided, however,
that each Party shall bear the expense of providing the other Party with copies
of all Patents filed pursuant to this Agreement including all substantive
correspondence with U.S. and foreign patent offices. If the JRC does not form a
Patent Committee, all references herein to a “Patent Committee” shall refer
instead to the JRC, and the JRC shall decide all patent-related matters in
consultation with a patent attorney.

3.6 Clinical Development Updates. Cephalon shall deliver to Ambit written
quarterly clinical updates with respect to the status of the clinical
development of the Collaboration Clinical Candidate.

ARTICLE IV.

AMBIT SELECTED COMPOUNDS

4.1 Cephalon Library. Within sixty (60) days of the Effective Date, Cephalon
will commence the delivery of its Cephalon Compound Library on a schedule to be
mutually agreed

 

17



--------------------------------------------------------------------------------

to by the Parties. Cephalon shall use its reasonable efforts to complete such
delivery within ninety (90) days of the Effective Date.

4.2 Ambit Nominated Targets. Within ninety (90) days of each of the nine
(9) month, twenty-one (21) month and thirty (30) month anniversaries of the
Effective Date (each as “Nomination Period”), Ambit shall have the right to
nominate up to two (2) Targets (the “Nominated Targets”) to be designated as
replacements for up to two: (2) of the then-current Ambit Targets. Ambit shall
specify such Nominated Targets in a written notice (the “Nomination Notice”)
delivered to Cephalon within the applicable Nomination Period, which Nomination
Notice also shall specify the then-current Ambit Targets that Ambit proposes to
replace with the Nominated Targets. Cephalon shall consider such Nominated
Targets and within fifteen (15) days of the receipt of the Nomination Notice
shall deliver to Ambit a written decision (the “Decision Notice”) indicating
whether or not Cephalon agrees to designate the Nominated Targets as Ambit
Targets. Cephalon may reject any Nominated Target if Cephalon can document the
existence of an active or scheduled internal research program or Third Party
obligations related to such Nominated Target. In any Nomination Period, Cephalon
may also reject up to two (2) Nominated Targets in its sole discretion (each, a
“Sole Discretion Rejection”); provided, that if Cephalon has previously rejected
two (2) Nominated Targets in a Nomination Period; Cephalon may only reject any
subsequent Nominated Targets in such Nomination Period if Cephalon can document
the existence of an active or scheduled internal research program or Third Party
obligation related to such Nominated Target; and provided further, that with
respect to the Nomination Period following the thirty (30) month anniversary of
the Effective Date (the “Third Nomination Period”), if Cephalon has used four
(4) Sole Discretion Rejections prior to the Third Nomination Period, then
Cephalon may reject a Nominated Target in the Third Nomination Period only if
Cephalon can document the existence of any active or scheduled internal research
program or Third Party obligation related to the applicable Nominated Target.
Upon agreement by the Parties on a Nominated Target, such Nominated Target shall
be deemed an Ambit Target as of the date of such agreement, and the
corresponding Ambit Target designated in the Nomination Notice to be replaced
shall no longer be deemed an Ambit Target as of the date of such agreement.
Schedule A shall be updated consistent with the foregoing. For clarification, no
more than six (6) Targets shall be concurrently classified as Ambit Targets
during the Initial Term. If Cephalon shall not have given a Decision Notice
within the allotted time period specified above, it shall be deemed that
Cephalon does not agree to include the Nominated Target as an Ambit Target.

4.3 Ambit Profiling.

4.3.1 Ambit shall profile the Cephalon Library Compounds against the KinomeScan
Panel consistent with the Profiling Services Agreement as further described in
Attachment A. Such screening shall be performed solely on Ambit’s own behalf and
in furtherance of the provisions of this Article IV. Within three (3) to six
(6) months of receipt of all of the Cephalon Library Compounds, Ambit shall
provide Cephalon with all profiling data from the primary screening related to
each Cephalon Library Compound. Ambit may request that Cephalon provide it with
information relating to the chemical structure of any Cephalon Library Compound
that demonstrates binding affinity of less than two hundred and fifty (250) nM
against one (1) or more Ambit Targets (an “Ambit Hit”), which request Cephalon
may deny in its sole discretion. Notwithstanding the above, if fewer than three
(3) Ambit Hits against an

 

18



--------------------------------------------------------------------------------

Ambit Target have a binding affinity of less than two hundred and fifty
(250) nM, then Ambit may request that Cephalon provide it with information
relating to the chemical structure of any Cephalon Library Compounds having
binding affinities of less than five hundred (500) nM against such Ambit Target
(such Cephalon Library Compounds also shall be considered “Ambit Hits”), which
request Cephalon may deny in its sole discretion. If, after expanding the
binding affinity standard as set forth in the prior sentence, (i) there are
fewer than three (3) Ambit Hits for any particular Ambit Target or (ii) Cephalon
rejects Ambit’s request for chemical structures for Ambit Hits such that there
are fewer than three (3) Ambit Hits for any particular Ambit Target for which
Cephalon has provided the chemical structures, then Ambit may request to replace
such Ambit Target by providing Cephalon with written notice thereof, provided
that Cephalon may reject such request for a replacement Ambit Target only if
Cephalon can document the existence of an active or scheduled internal research
program or Third Party obligation related to such replacement Ambit Target.
Cephalon shall consider such replacement Ambit Target and within fifteen
(15) days of the receipt of the written notice from Ambit with respect to such
replacement Ambit Target shall deliver to Ambit a written decision indicating
whether or not Cephalon agrees to designate the replacement Ambit Target as an
Ambit Target.

4.3.2 In addition, for each Ambit Hit, Ambit may request to receive for
profiling additional Cephalon Compounds that have the chemical structures most
similar with the Ambit Hit, as determined in good faith by Cephalon (a “Cephalon
Analogue Compound”), which request Cephalon may deny if Cephalon can document
the existence of an active or scheduled internal research program or Third Party
obligations related to such Cephalon Library Compound and/or any related
Cephalon Analogue Compound. If Cephalon cannot provide sufficient Cephalon
Analogue Compounds to Ambit as determined by the JRC, then Ambit may request to
replace the applicable Ambit Target in the manner set forth in the last two
sentences of Section 4.3.1. Ambit shall utilize such information and Cephalon
Analogue Compounds solely for the purpose of performing more comprehensive
analysis to define a subset of Cephalon Library Compounds and Cephalon Analogue
Compounds that show the most promising activity against the Ambit Targets.

4.3.3 In connection with its activities under this Section 4.3, Ambit is granted
a limited, non-exclusive, non-transferable, non-sublicenseable (except as
permitted by Section 18.15) license under the Cephalon IP and Cephalon’s share
of the Licensed Compound IP during the Collaboration Term to optimize solely for
its own research and development purposes Cephalon Library Compounds having the
requisite level of binding affinity set forth in Section 4.3.1 and, for purposes
of Section 4.4, to create associated Derivative Compounds having the ability to
appropriately inhibit, stimulate or otherwise modulate the production or
activity of the same Ambit Target as the Cephalon Library Compound.

4.3.4 Cephalon shall own all right and title to any profiling data generated by
Ambit in connection with the screening of the Cephalon Library Compounds, and
Cephalon hereby grants to Ambit a limited, non-exclusive, nontransferable,
non-sublicenseable research license during the Collaboration Term to use such
data for the purposes contemplated by this Article IV. Ambit hereby grants to
Cephalon a non-exclusive, worldwide, perpetual, irrevocable fully-paid up,
royalty-free, sublicenseable and transferable license to any Ambit IP that is
necessary for and only for the purposes of Cephalon copying, distributing,
making derivative works of, using and otherwise exploiting such data.

 

19



--------------------------------------------------------------------------------

4.4 Ambit Option.

4.4.1 If profiling by Ambit of a Cephalon Library Compound or Derivative
Compound demonstrates that a significant mechanism, of action of the Cephalon
Library Compound or Derivative Compound is modulation of an Ambit Target, as
determined by the JRC, then Ambit shall be entitled to. and at Ambit’s sole
election upon written notice to Cephalon Ambit will receive an exclusive option
(the “Option”) from Cephalon for such Cephalon Library Compound or Derivative
Compound (the “Option Compound”), as the case may be. Such written notice from
Ambit shall specify the Option Compound to be covered by the Option along with
reasonable supporting research and analysis demonstrating the requisite level of
action of the Option Compound against the Ambit Target. Ambit shall be entitled
to receive an Option for an Option Compound if it provides the written notice
described above no later than the latter of (i) six (6) months after completion
of the initial screening of the applicable Option Compound against the
applicable Ambit Target(s) as demonstrated by Ambit’s records or (ii) six
(6) months after the date on which the applicable Ambit Target was designated an
Ambit Target pursuant to the terms hereof. Subject to Sections 4.4.2 and 4.4.3,
each Option, which shall be exercisable during the Initial Term, is for an
exclusive, worldwide, non-sublicenseable (except as permitted by Sections 4.7
and 18.15), nontransferable (except as permitted by Section 4.7), royalty-free
(except as set forth in Section 4.11), perpetual (except as expressly set forth
herein) license (the “Option License”) under the Cephalon IP and Cephalon’s
share of the Licensed Compound IP to develop, make, have made, use, sell, offer
to sell and import Licensed Compounds, solely in connection with products that
modulate the Ambit Target. Within thirty (30) days of Ambit’s receiving an
Option, Cephalon shall notify Ambit whether the corresponding Option Compound(s)
are subject to any Third Party payment or other obligations or are covered by
Cephalon IP. Within thirty (30) days of receipt of such notice from Cephalon,
Ambit may elect to terminate its Option if the Option Compound is subject to
such Third Party obligations, and such termination shall not be counted for
purposes of Section 4.4.4. If Ambit does not cancel the Option within such
thirty (30) day period, Ambit agrees that it shall be solely responsible for
satisfying such Third Party obligations.

4.4.2 The Option shall be exclusive as to Ambit, unless, at the time Ambit
elects to obtain the Option pursuant to Section 4.4.1, Cephalon has entered into
a binding commitment with a Third Party that prevents Cephalon from granting the
Option or the license that Cephalon would be required to grant to Ambit upon
Ambit’s exercise of the Option (i.e., the Option License) in which case Cephalon
will grant to Ambit an Option of the maximum permissible scope, if any, that
would not conflict with the Third Party commitment. If, upon Cephalon’s notice
to Ambit of the information relating to such Third Party commitment in the prior
sentence, Ambit determines in its reasonable discretion that Ambit will not
pursue such Option, then the JRC shall, determine in good faith the appropriate
manner to proceed, including, without limitation, the options set forth in
Section 4.3.1 or the provision by Cephalon of additional Cephalon Compounds for
Ambit to profile pursuant to 4.3.1. Ambit shall exercise the Option by providing
written notice to Cephalon specifying the Option Compound for which it is
exercising the Option. Upon Cephalon’s receipt of such notice, Cephalon agrees
to grant, and hereby does grant to Ambit the Option License as set forth above.

4.4.3 Notwithstanding the foregoing, in the event that a Cephalon Library
Compound, or a Derivative Compound made pursuant to Section 4.3.3, is equipotent
(as

 

20



--------------------------------------------------------------------------------

determined by the JRC) against one or more Ambit Targets and one or more
Cephalon Exclusive Targets, or if such a Derivative Compound is significantly
active against a Cephalon Exclusive Target, Ambit’s right to obtain an Option to
such Cephalon Library Compound or Derivative Compound shall be subject to this
Section 4.4.3.

(a) Ambit desires an Option to an equipotent Cephalon Library Compound or
Derivative Compound, it shall provide Cephalon with a written request specifying
the Cephalon Library Compound or Derivative Compound that Ambit requests to be
covered by the Option along with reasonable supporting research and analysis
demonstrating the requisite level of action of the Cephalon Library Compound or
Derivative Compound against the Ambit Targets and Cephalon Exclusive Targets.
Cephalon shall have at least thirty (30) clays from the receipt of such notice
to consider such request, and the Parties shall discuss in good faith Ambit’s
request at the next JRC meeting, including proposed licensing structures
applicable to such equipotent Cephalon Library Compound or Derivative Compound
(e.g., co-exclusive license instead of an exclusive license) that may be
required by Cephalon. In the event that the JRC is unable to agree upon Ambit’s
request, then Cephalon may reject Ambit’s request for such Option if Cephalon
can document the existence of an active or scheduled internal research program
or Third Party obligation related to such Cephalon Exclusive Target. In the
event the JRC or Cephalon reject Ambit’s request, and Ambit determines in its
reasonable discretion that Ambit will not pursue such Option, then the JRC shall
determine in good faith the appropriate manner to proceed, including, without
limitation, the options set forth in Section 4.3.1 or the provision by Cephalon
of additional Cephalon Compounds for Ambit to profile pursuant to 4.3.1.

(b) If such Cephalon Library Compound or Derivative Compound is significantly
active against a Cephalon Target as determined by the JRC, Ambit shall not have
the right to obtain an Option thereon without Cephalon’s prior written consent,
and if. such Derivative Compound is covered by Ambit IP or Licensed Compound IP,
Ambit agrees to grant, and hereby does grant, to Cephalon an exclusive,
irrevocable, perpetual, worldwide; royalty-free, transferable and sublicenseable
license under the. Ambit IP and Ambit’s rights in the Licensed Compound IP
limited to developing; making, having made, using, selling, offering to sell and
importing such Derivative Compound.

4.4.4 During the Initial Term, Ambit shall have the right to receive and hold an
Option to no more than two (2) Option Compounds at any time, provided, however,
that if Ambit can demonstrate to Cephalon’s reasonable satisfaction that it
possesses the requisite capabilities required to adequately resource additional
drug discovery programs, using Commercially Reasonable Efforts, the number can
be increased to a maximum of six (6). Not more than once per year, Ambit may
elect to terminate one (1) or more of its Options by providing written notice of
such termination to Cephalon six (6) months prior to the next anniversary of the
Effective Date, in which case such Options shall terminate and Ambit shall have
the right to receive a corresponding number of additional Options pursuant to
Section 4.4.1, in each case commencing on such next anniversary date.

4.4.5 Ambit shall have the right to be licensed to no more than two (2) Licensed
Compounds (and the associated Backup Compounds) at any time, provided, however,
that if Ambit can demonstrate to Cephalon that it possesses the requisite
capabilities required to adequately resource additional drug discovery programs
using Commercially Reasonable Efforts,

 

21



--------------------------------------------------------------------------------

upon Cephalon’s written consent, the number can be increased to a maximum of six
(6). Not more, than once per year, Ambit may elect to terminate work on one
(1) or both of its Licensed Compounds (including the associated Backup
Compounds) by providing written notice of such termination to Cephalon six
(6) months prior to the next anniversary of the Effective Date, in which case
Ambit’s license to such Licensed Compounds (including the associated Backup
Compounds) shall terminate and Ambit shall have the right thereafter to exercise
a corresponding number of additional Options and obtain a license to other
Option Compounds pursuant to Section 4.4, in each case commencing on such next
anniversary date.

4.4.6 Ambit at any time may replace a Backup Compound with a Derivative Compound
developed by it pursuant to the applicable Option License on prior written
notice to Cephalon and with Cephalon’s written approval, not to be unreasonably
withheld, provided that such Derivative Compound meets all of the applicable
requirements set forth in this Article IV. Upon receipt of such approval from
Cephalon, such Derivative Compound shall be deemed a Backup Compound, and the
replaced Backup Compound shall no longer be a Licensed Compound.

4.5 Ambit Development.

4.5.1 Except as set forth in Sections 4.3.3 and 6.4, and except as permitted
under an Option License, Ambit shall have no right hereunder to optimize or
otherwise develop any Cephalon Library Compounds or any other Cephalon
Compounds. Ambit represents and warrants that it will optimize Cephalon Library
Compounds and Licensed Compounds solely against the Ambit Targets, unless
otherwise approved in writing by Cephalon.

4.5.2 Ambit shall be solely responsible for the optimization, study and
commercialization of Licensed Compounds. Ambit shall use its Commercially
Reasonable Efforts to develop the Licensed Compounds, including developing at
least one (1) Licensed Compound per Option License granted by Cephalon to Ambit
to the point where such Licensed Compounds are suitable for IND submission. If
at any time Ambit determines that it will not be able to exercise such
Commercially Reasonable Efforts, it promptly shall notify Cephalon, and, without
limiting Section 2.2.6, the Parties shall discuss in good faith an appropriate
course of action.

4.5.3 If, at any time during the course of Ambit’s research and development
activities under this Article IV, the significant activity of any Licensed
Compound or any Derivative Compound is found to be significantly active against
a Cephalon Target (instead of an Ambit Target), then Ambit may not continue to
work on such Licensed Compound. In such case, Ambit promptly shall disclose such
Licensed Compound to Cephalon, along with the results of its work. If such
Licensed Compound is covered by Ambit IP or Licensed Compound IP, Ambit agrees
to grant, and hereby does grant, to Cephalon an exclusive, irrevocable,
perpetual, worldwide, royalty-free, transferable and sublicenseable license
under the Ambit IP and Ambit’s rights in the Licensed Compound IP for the
limited purpose of developing, making, having made, using, selling, offering to
sell and importing such Licensed Compound or Derivative Compound.

 

22



--------------------------------------------------------------------------------

4.5.4 If, at any time during the course of such optimization, the activity of
any Licensed Compound or Derivative Compound is found to be equipotent against a
Cephalon Exclusive Target and an Ambit Target, then the Parties shall negotiate
in good faith as to the proper manner for each Party to proceed with respect to
such License Compound or Derivative Compound. If, at any time during the course
of such optimization, the activity of any Licensed Compound or Derivative
Compound is found to be equipotent against a Cephalon Target (which is not a
Cephalon Exclusive Target) and an Ambit Target, then Ambit may continue to work
on such Licensed Compound or Derivative Compound, provided that: (a) the focus
of the work is to develop compounds whose activity is against the Ambit Target,
and, (b) Cephalon shall have, and is hereby granted, a non-exclusive,
irrevocable, perpetual, worldwide, royalty-free, non-transferable right without
right to grant sublicenses under the Ambit IP and Ambit’s rights in the Licensed
Compound IP for the limited purpose of developing, making, having made, and
using, such Licensed Compound, for its own research and development purposes
only.

4.6 Discontinuation of Option or Option License.

4.6.1 Upon termination of an Option, all rights granted hereunder by Cephalon to
Ambit and relating to the applicable Option Compound shall revert to, and are
hereby assigned by Ambit to, Cephalon, at no cost.

4.6.2 Upon termination of an Option License (without limitation of Section 4.4)
and/or this Agreement, all rights granted hereunder by Cephalon to Ambit under
the Option License shall terminate.

4.7 Cephalon Buy Back Rights and Right of First Negotiation.

4.7.1 Upon the completion of IND enabling activities for each Licensed Compound,
Ambit shall provide to Cephalon, in confidence, a complete detailed summary of
its Licensed Compound program, including relevant data and results that would be
submitted as part of an IND filing. Cephalon shall have the exclusive option for
sixty (60) days after the delivery of such summary to reacquire all rights to
the Licensed Compound on mutually agreed upon terms, negotiated in good faith
and consistent With pharmaceutical industry standards for small molecule
programs at such stage of development, taking into account Ambit’s investment
and sunk cost, risk, market potential, NPV, and other commonly accepted
licensing metrics. Should Cephalon decline this option or if the Parties are not
able to agree upon the terms for the reacquisition by Cephalon of all rights to
the Licensed Compound, Cephalon shall continue to have the Right of First
Negotiation.

4.7.2 (a) Upon completion by Ambit of the first human proof-of-concept study for
each Licensed Compound, Ambit shall provide to Cephalon, in confidence, a
complete detailed summary of its Licensed Compound program, including relevant
data and results generated from such study (including but not limited to
information from or relating to clinical studies, correspondence with FDA,
information regarding Third Party patents, and information regarding the
manufacture, sourcing and cost of goods for the Licensed Compound) (the
“Cephalon License Notice”). Cephalon shall have the exclusive option for sixty
(60) days following receipt of the Cephalon License Notice to determine whether
it wishes to pursue reacquiring the Licensed Compound. If Cephalon notifies
Ambit in writing of its election to

 

23



--------------------------------------------------------------------------------

pursue the reacquisition of such Licensed Compound within sixty (60) days after
Cephalon’s receipt of such Cephalon License Notice, Ambit, shall enter into good
faith, exclusive negotiations with Cephalon with respect to such reacquisition
for a period of ninety (90) days following receipt, of such election from
Cephalon (the “Negotiation Period”). Such reacquisition shall be upon terms,
consistent with pharmaceutical industry standards for small molecule programs
‘at such stage of development, taking into account Ambit’s investment and sunk
cost; risk, market potential, NPV, and other commonly accepted licensing
metrics.

(b) During the Negotiation Period, Cephalon shall have .the opportunity to make
a written proposal of terms and conditions with respect to such a license and
Ambit will either accept the proposal or provide a counter offer to Cephalon. If
Cephalon has not provided Ambit with such a written proposal regarding all
principal financial terms of such a license within the first forty five
(45) days of the Negotiation Period, the Negotiation Period shall terminate. If
Ambit and Cephalon are able to conclude an agreement in principle within the
Negotiation Period as set forth in a mutually satisfactory term sheet with
respect to such license, the Negotiation Period shall be extended for an
additional sixty (60) days and the Parties shall negotiate in good faith a
definitive agreement within such sixty (60) day period. During the Negotiation
Period, Ambit shall not negotiate or otherwise discuss with any Third Party any
licensing or other arrangement with respect to the Licensed Compound.

(c) Should Cephalon decline this option or if the Parties are not able to agree
upon the terms for the reacquisition by Cephalon of all rights to the Licensed
Compound, Cephalon shall continue have the Right of First Negotiation.

4.7.3 Cephalon Right of First Negotiation. Cephalon shall have a right of first
negotiation with respect to Licensed Compounds (the “Right of First
Negotiation”), which is a right independent of Cephalon’s buyback rights set
forth in 4.7.1 and 4.7.2. The Right of First Negotiation shall be defined as
follows.

(a) In the event that Ambit desires to enter into a license or other arrangement
with respect to any Licensed Compound, before entering into negotiations with
any Third Party with respect to such license, Ambit will notify Cephalon of its
desire and provide Cephalon with information in Ambit’s possession and control
that is reasonably necessary for Cephalon to perform its due diligence with
respect to such Licensed Compound (including but not limited to information from
or relating to preclinical studies, clinical studies, correspondence with FDA,
information regarding Third Party Patents, and information regarding the
manufacture, sourcing and cost of goods for the Licensed Compound) (the
“Notice”). If Cephalon notifies Ambit in writing of its election to pursue a
license for such Licensed Compound within thirty (30) days after Cephalon’s
receipt of such Notice, Ambit shall enter into good faith, exclusive
negotiations with Cephalon with respect to such license for a period of one
hundred and twenty (120) days (the “RFN Negotiation Period”) following receipt
of such election from Cephalon. Cephalon shall have the right to determine the
scope of Licensed Compounds with respect to the license (i.e., whether such
license will cover, for example, a single Licensed Compound or a list of several
Licensed Compounds or the entire genus of Licensed Compounds) and the proposals
and term sheets that Ambit delivers to Cephalon during that RFN Negotiation
Period shall include the terms for the scope of Licensed Compounds requested by
Cephalon. For one Licensed Compound mutually agreed to by the Parties,
negotiations with Third Parties and other rights

 

24



--------------------------------------------------------------------------------

under this Section 4.7.3 shall only be available to Ambit after the IND enabling
activities have been completed, or best efforts have been made to complete such
activities, as determined by the JRC.

(b) During the RFN Negotiation Period, Ambit will provide Cephalon with an
opportunity to make a written proposal of terms and conditions: with respect to
such a license and Ambit will either accept the proposal or provide a counter
offer to Cephalon. If Cephalon has not provided Ambit with such a written
proposal regarding all principal financial terms of such a license within the
first forty-five (45) days of the RFN Negotiation Period, the RFN Negotiation
Period will terminate. If Ambit and Cephalon are able to conclude an agreement
in principle within the RFN Negotiation Period as set forth in a mutually
satisfactory term sheet with respect to such license; the Parties shall
negotiate a definitive agreement in good faith with the goal of executing such
agreement within sixty (60) days thereafter.

(c) If Cephalon does not elect to pursue a license within the thirty (30) day
period set forth above, or if Cephalon does so elect but Ambit and Cephalon do
not conclude an agreement in principle with respect to such license within the
RFN Negotiation Period, or if Cephalon does not provide Ambit with a written
proposal regarding the material terms of such a license within the first
forty-five (45) days of the RFN Negotiation Period, Ambit will then be free to
enter into negotiations with any Third Party regarding a license for such
Licensed Compound; provided that (i) with respect to Licensed Compounds subject
to Ambit IP, the material terms of such license shall not be more favorable to
the Third Party than the best material terms offered by Cephalon to Ambit during
the RFN Negotiation Period and (ii) with respect to Licensed Compounds subject
to Cephalon IP, the material terms of such license shall not be more favorable
to the Third Party than the best material terms offered by Ambit to Cephalon
during the RFN Negotiation Period.

4.8 Reservation of Rights. Except as expressly set forth above, Cephalon shall
have the sole and exclusive right to commercialize Cephalon Compounds and
Cephalon Library Compounds.

4.9 License to Licensed Compound IP. Without limitation of any other rights or
licenses granted to Cephalon herein, Ambit hereby grants to Cephalon, and
Cephalon hereby accepts, a fully paid-up, royalty-free, worldwide, perpetual,
non-exclusive, sublicenseable and transferable right under the Licensed Compound
IP and Ambit IP for the limited purpose of developing, making, having made,
offering to sell, selling, importing and using any compound resulting from
Ambit’s research and development activities under this Article IV, including all
Derivative Compounds, other than any Licensed Compounds subject to an existing
Option License and as to which Ambit is exercising Significant Activity or any
Licensed Compound subject to a Third Party licensing agreement or other
arrangement pursuant to Section 4.7.3(c) that is in compliance with the terms of
this Agreement. For the avoidance of doubt, Ambit retains exclusive rights under
Ambit IP relating to the Licensed Compound IP to develop, make, have made, offer
to sell, sell, import, use, and Commercialize any Licensed Compound subject to a
Third Party licensing agreement or other arrangement pursuant to
Section 4.7.3(c), and, assuming the existence of such agreement or arrangement
pursuant to Section 4.7.3(c), Cephalon is granted no rights to commercialize any
such Licensed Compound. From time to time, Ambit

 

25



--------------------------------------------------------------------------------

shall deliver to Cephalon upon its request such information (including chemical
structures) as may be reasonably required by Cephalon.

4.10 Compound Co-Exclusivity. The development, manufacture, sale, import and use
of any Licensed Compounds or any Derivative Compounds made by or on behalf of
Ambit, and rights under the Licensed Compound IP and with respect to any
chemistry produced by Ambit relating to or derived from the Cephalon Library
Compounds, shall be co-exclusive as between the Parties until the earlier of
(a) with respect to a Licensed Compound, Cephalon’s having elected to not
exercise its rights under Section 4.7 with respect to a Licensed Compound and
(b) with respect to all Licensed Compounds and Derivative Compounds, two
(2) years after the expiration or termination of the Collaboration Term. The
terms of this Section 4.10 shall not be applicable to those Licensed Compounds
or any Derivative Compounds that are both (i) derived from Non-Exclusive
Compounds and (ii) not subject to Cephalon IP.

4.11 Royalty Payments to Cephalon.

(a) Net Sales. Ambit shall pay to Cephalon royalties equal to three percent
(3%) of Net Sales by Ambit or its Affiliates of each Licensed Product that at
any time is subject to a Valid Claim that (i) covers a composition of matter and
(ii) either is (x) included in any Cephalon Patent in existence as of the
Effective Date or (y) included in any Cephalon Patent that is issued after the
Effective Date and based on invention disclosures in existence as of the
Effective Date, as evidenced by Cephalon’s written records. Ambit shall pay
Cephalon royalties on Net Sales of each Licensed Product pursuant to the terms
of this Agreement, on a Licensed-Product-by-Licensed Product and
country-by-country basis, for a period from the date of the First Commercial
Sale of such Licensed Product in such country until the date of expiration of
the last-to-expire Cephalon Patent containing a Valid Claim covering a
composition of matter which would be infringed by the making, using, or selling
of the applicable Licensed Product in the applicable country.

(b) Net Revenues. Ambit shall pay to Cephalon six percent (6%) of Net Revenues
of each Licensed Product (i) that at any time is subject to a Valid Claim that
(x) covers a composition of matter and (y) either is (A) included in any
Cephalon Patent in existence as of the Effective Date or (B) included in any
Cephalon Patent that, is issued after the Effective Date and based on invention
disclosures in existence as of the Effective Date, as evidenced by Cephalon’s
written records, and (ii) as to which Ambit has granted any sublicense or other
rights to any Third Party. Ambit shall pay Cephalon such amount for each such
Licensed Product pursuant to the terms of this Agreement, on a Licensed
Product-by-Licensed Product basis, for a period from the date on which Ambit
first receives Net Revenues from a Third Party with respect to such Licensed
Product until the date of expiration of the last-to-expire Cephalon Patent
containing a Valid Claim covering a composition of matter which would be
infringed by the making, using, or selling of the applicable Licensed Product in
the applicable country.

(c) Payment Report. After the date on which payments are due to Cephalon with
respect to a Licensed Product under this Section 4.11, Ambit shall provide
Cephalon with a payment report on a quarterly calendar basis within ninety
(90) days after the end of the calendar quarter to which such report applies.
Each such report shall state, separately for Ambit, and each Affiliate and
Sublicensee, the number, description, and aggregate Net Sales or Net Revenues,
as

 

26



--------------------------------------------------------------------------------

applicable, on a country-by-country basis and product-by-product basis, if
applicable, generated or received during the calendar quarter that is the
subject of the report. Contemporaneously with the submission of the reports
Ambit shall pay to Cephalon all payments due for the subject calendar quarter.

(d) Records Retention. Ambit shall keep, and require its Affiliates and
Sublicensees to keep, for a period of not less than two (2) years, complete and
accurate records of all Net Sales and Net Revenues. Cephalon shall have the
right, at its sole expense, through a certified public accountant reasonably
acceptable to Ambit, and following reasonable notice, to inspect such records
during regular business hours, during the life of Ambit’s obligation to make
payments under this Section 4.11; provided, however, that such inspection shall
not (i) take place more often than once a year and (ii) cover any records which
date prior to the date of the last examination, and further provided that, such
accountants shall report only as to the accuracy of the royalty statements and
payments and the amount of any underpayment. Copies of such reports shall be
supplied to Ambit. In the event that the report is in disagreement with the Net
Sales or Net Revenues as calculated by Ambit, Ambit shall notify Cephalon within
ten (10) days of receipt by Ambit whether or not it agrees with the report. If
Ambit notifies its agreement with the report within the ten (10) day period or
fails to give any notification within that period, the Net Sales or Net Revenues
calculated by the report shall be used for purposes of calculating any monies
owed and any monies owed by Ambit to Cephalon shall be paid by Ambit in
accordance with the provisions of this Section 4.11. If within ten (10) days
starting on the day after receipt of the notification referred to in this
Section 4.11, the Parties have not agreed to the terms in dispute in relation to
the report, either Party may refer the items in dispute to a partner of at least
ten (10) years qualified experience at an independent, internationally
recognized, public accounting firm agreed by the Parties in writing for final
and binding resolution, or failing agreement on the identity of the public
accounting firm within fifteen (15) days starting on the day after receipt of
the notification, referred to in this Section 4.11, an independent,
internationally recognized, public accounting firm appointed on the application
of either Party by the President for the time being of the Institute of
Chartered Accountants in the United States. Such person appointed shall act on
the following basis:

(i) such person shall act as an expert and not as an arbitrator;

(ii) such person’s terms of reference shall be to determine the matters in
dispute within twenty (20) days of his appointment;

(iii) the Parties shall each provide such person with all information relating
to the items in dispute which such person reasonably requires and such person
shall be entitled (to the extent he considers appropriate) to base his
determination on such information;

(iv) the decision of such person is, in the absence of fraud or manifest error,
final and binding on the Parties; and

(v) such person’s costs shall be paid by the Parties as such person may
determine.

 

27



--------------------------------------------------------------------------------

Where Ambit agrees that it has or is found to have underpaid any amounts due
under this Section 4.11, Ambit promptly shall pay such royalties together with
interest at the prime rate as stated in the Wall Street Journal Europe under
“Money Rates” plus two percent (2%) applied to the amount unpaid from the date
due to the date paid. If Ambit has overpaid such amounts, Ambit may credit such
overpayments against future amounts owed to Cephalon; provided that to the
extent that no further amounts are due to Cephalon under this Section 4.11,
Ambit shall invoice Cephalon for the outstanding overpayment amount and Cephalon
shall repay same within forty-five (45) days of the invoice. The interest
available to each Party pursuant to this Section shall in no way limit any other
remedies available to each Party.

(e) Form of Payment. All payments required according to this Section 4.11 shall
be made in U.S. dollars, for Cephalon’s account, by wire transfer to a bank in
the United States designated in writing by Cephalon; provided, however, that
where payments in respect of Net Sales are based on Net Sales in non-U.S.
currencies, the amount of Net Sales and any deductions used to calculate Net
Sales, if any, shall be converted by Ambit, based. on the average of the “bid”
and “asked” exchange rate provided by the Wall Street Journal Europe, for the
last business day, of each calendar quarter, into U.S. dollars. Any undisputed
payments that are not paid on the date such payments are due under this
Agreement shall bear interest to the extent permitted by applicable law at the
prime rate as reported by the Chase Manhattan Bank, New York, New York, on the
date such payment is due; plus an additional two percent (2%) calculated on the
number of days such payment is delinquent. The interest available to each Party
pursuant to this Section shall in no way limit any other remedies available:

(f) Blocked Payments. In the event that, by reason of applicable laws or
regulations in any country, it becomes impossible or illegal for Ambit to
transfer, or have transferred on its behalf, royalties or other payments to
Cephalon, such royalties or other payments shall be deposited in local currency
in the relevant country to the credit of Cephalon in a recognized banking
institution designated by Cephalon or, if none is designated by Cephalon’ within
a period of thirty (30) days, in a recognized banking institution selected by
Ambit and identified in a notice in writing given to Cephalon.

ARTICLE V.

COLLABORATION EXCLUSIVITY

5.1 Collaboration Targets. Neither Party may engage in any research and
development activities with respect to a Collaboration Target with any Third
Party or independently outside of the Collaboration during the applicable
Exclusivity Period, provided that the foregoing shall not prohibit a Party from
engaging a subcontractor pursuant to Section 18.15 to perform certain of its
obligations hereunder. The “Exclusivity Period” shall mean the period starting
when a particular Collaboration Target is accepted into the Collaboration and
shall continue for the longer of: (a) [***], (b) [***], or (c) [***]. For the
avoidance of doubt, Ambit shall be free to continue to provide its screening
services (similar to those provided under the Profiling Services Agreement) to
Third Parties.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

28



--------------------------------------------------------------------------------

5.2 Non-Compete. During the Collaboration Term and for a period of [***]
thereafter, Ambit shall not, and shall cause each of its Affiliates to not,
(a) conduct or fund any research, development and/or commercialization activity,
either on its own, or with, for the benefit of, or sponsored by, any Third
Party, in connection with or related to any product that (i) would compete with
or is directed to any Cephalon Exclusive Target or Collaboration Target and
(ii) is based on or related to any Licensed Compound, any Derivative Compound or
any Collaboration Compound or covered by any Licensed Compound IP or
Collaboration IP; or (b) grant any license or other rights to any Third Party to
enable it to perform any of the activities described in clause (a) above.

ARTICLE VI.

INTELLECTUAL PROPERTY; LICENSES

6.1 Ownership of Intellectual Property.

6.1.1 Cephalon shall own all Licensed Compound IP related to any Derivative
Compound that is covered by Cephalon IP (whether in whole or in part). Ambit
shall own all Licensed Compound IP related to any Derivative Compound that is
covered solely by Ambit IP. All other Licensed Compound IP shall be the sole or
joint property, as the case may be, of the Party or Parties inventing or
generating the same.

6.1.2 All Cephalon Compounds and Cephalon IP shall be the sole property of
Cephalon. All Ambit Compounds and Ambit IP shall be the sole property of Ambit.
All Collaboration IP shall be the sole or joint property, as the case may be, of
the Party or Parties inventing or generating the same, provided that Cephalon
shall exclusively own any Collaboration IP that is derived from any Cephalon IP
(whether in whole or in part), other than for Collaboration IP solely related to
a Collaboration Clinical Candidate.

6.1.3 Upon the request and at the expense of the requesting Party, the other
Party shall execute and deliver any and all instruments and documents and take
such other actions as may be necessary or reasonably requested by the requesting
Party to effect the licenses and assignments granted to it hereunder.

6.2 Licenses to Cephalon.

6.2.1 Exclusive Option. Ambit hereby grants to Cephalon an exclusive option to
obtain the licenses described in Section 6.2.2 to all Collaboration Compounds,
which option shall be exercised by Cephalon’s designation of a Collaboration
Clinical Candidate pursuant to Section 8.1.

6.2.2 License to Commercialize Collaboration Compounds.

(a) Upon designation of a Collaboration Compound as a Collaboration Clinical
Candidate against the First Collaboration Target pursuant to Section 8.1, Ambit
agrees to grant, and hereby does grant, to Cephalon a worldwide, perpetual,
irrevocable, exclusive,

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

29



--------------------------------------------------------------------------------

royalty-bearing and transferable license, with the right to sublicense, under
the Ambit IP and Ambit’s interest in the Collaboration IP and Licensed Compound
IP (if applicable), to make, have made, use, sell, offer to sell and import the
Collaboration Clinical Candidate and/or Collaboration Products based on such
Collaboration Clinical Candidate, for any and all uses and indications in the
Field. If Cephalon determines at any time that the Collaboration Clinical
Candidate against the First Collaboration Target demonstrates potential utility
outside the Field, then Ambit shall extend, and hereby does extend, the license
described in this Section 6.2.2(a) to cover such uses and indications outside
the Field.

(b) Upon designation of a Collaboration Compound as a Collaboration Clinical
Candidate against the Second Collaboration Target pursuant to Section 8.1, Ambit
agrees to grant, and hereby does grant, to Cephalon a worldwide, perpetual,
irrevocable, exclusive, royalty-bearing and transferable license, with the right
to sublicense, under the Ambit IP and Ambit’s interest in the Collaboration IP
and Licensed Compound IP (if applicable), to make, have made, use, sell, offer
to sell and import the Collaboration Clinical Candidate and/or Collaboration
Products based on such Collaboration Clinical Candidate, for any and all uses
and indications.

(c) If Cephalon desires to develop a Collaboration Compound that is directed
against the First Collaboration Target, and which Collaboration Compound is not
at the time a Collaboration Clinical Candidate, for uses and indications outside
the Field, then Cephalon shall request the consent of Ambit for such development
for uses and indications outside the Field, which consent shall not be
unreasonably withheld. Upon Ambit’s consent to such development and upon
designation of a Collaboration Compound as a Collaboration Clinical Candidate
against the, First Collaboration Target pursuant to Section 8.1, Ambit agrees to
grant, and hereby does grant, to Cephalon a worldwide, perpetual, irrevocable,
exclusive, royalty-bearing and transferable license, with the right to
sublicense, under the Ambit IP and Ambit’s interest in the Collaboration IP and
Licensed Compound IP (if applicable), to make, have made, use, sell, offer to
sell and import the Collaboration Clinical Candidate and/or Collaboration
Products based on such Collaboration Clinical Candidate for such uses and
indications outside the Field.

6.2.3 License to Compounds Derived from Cephalon Compounds. Ambit grants to
Cephalon a worldwide, perpetual, irrevocable, exclusive, royalty-free and
transferable license, with the right to sublicense, under the Ambit IP and
Ambit’s interest in the Collaboration IP, to exploit for any and all purposes
all compounds derived from Cephalon Compounds (whether in whole or in part) in
connection with the Collaboration, except for the Collaboration Compounds that
are licensed to Cephalon pursuant to Section 6.2.2.

6.2.4 Other Cephalon Licenses. Cephalon shall have the licenses to the Ambit IP
and the Licensed Compound IP as set forth in Sections 4.3.4, 4.4.3(b), 4.5.3,
4.5.4, and 4.9.

6.3 Ambit Licenses. Ambit shall have the licenses to the Cephalon IP and the
Licensed Compound IP as set forth in Sections 4.3.3, 4.3.4 and 4.4.2.

6.4 Research Licenses. Notwithstanding any other license granted herein, Ambit
and Cephalon hereby grant each other non-exclusive, worldwide, royalty-free
research licenses, without the right to sublicense, under their respective
interests in the Ambit IP, Cephalon IP and

 

30



--------------------------------------------------------------------------------

Collaboration IP, in order for each Party to perform its research obligations
pursuant to Research Plans during the Collaboration Term.

6.5 Restrictions on Sublicenses. Subject to the terms and Conditions of this
Agreement, each Party shall have the right to sublicense its rights hereunder
solely to the extent expressly set forth herein, provided that the sublicensing
Party shall provide the other Party with at least the following information with
respect to each Sublicensee: (a) the identity of the Sublicensee; (b) a
description of the rights granted to the Sublicensee; and (c) the territory in
which the products covered by the sublicense will be sold. Each such sublicense
shall be consistent with, and subject to, all the terms and conditions of this
Agreement (including all diligence obligations set forth herein), provided that
the Party granting the sublicense shall be fully responsible to the other Party
with respect to any breach or violation of such sublicense. Each Party shall be
an intended third party beneficiary of any sublicense agreement entered into by
the other Party.

6.6 No Implied Licenses. Only the licenses expressly granted pursuant to the
terms of this Agreement shall be of any legal force or effect. No other license
rights shall be created by implication, estoppel or otherwise.

6.7 Notification of Transfer of License Rights. A Party transferring or granting
to a Third Party any rights granted to it by the other Party pursuant to this
Agreement, other than under Section 18.15, shall notify the other Party of such
transfer in writing thirty (30) days prior to such transfer or grant.

ARTICLE VII.

FUNDING

7.1 License and Collaboration Fees. In consideration for the licenses granted
hereunder, and Ambit’s performance of its obligations under the Collaboration,
Cephalon agrees to pay Ambit within thirty (30) days of the Effective Date the
following:

(a) Technology Access Fee: In consideration of access to Ambit’s proprietary
KinomeScan Panel, the sum of [***]; and

(b) Collaboration Targets: In consideration of the options and licenses granted
by Ambit hereunder to Collaboration IP and Ambit IP, the sum of [***].

Other than the milestone and royalty payments set forth in Article VIII, no
further payments shall be due to Ambit from Cephalon, unless the Parties
mutually agree to change the Collaboration or to extend the Collaboration Term
pursuant to Section 16.2.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

31



--------------------------------------------------------------------------------

ARTICLE VIII.

COLLABORATION CLINICAL CANDIDATES; MILESTONE PAYMENTS

8.1 Designation of Collaboration Clinical Candidate. Upon designation of a
Collaboration Clinical Candidate by the JRC and ratification of such
Collaboration Clinical Candidate by the Cephalon R&D committee, Cephalon, will
be subject to the payment obligations set forth in Section 8.3, and shall use
its Commercially Reasonable Efforts to conduct scale-up manufacturing, initiate
GLP toxicology studies and conduct IND-enabling studies with respect to such
Collaboration Clinical Candidate and related Collaboration Products as are
necessary to permit the filing of an IND for a Collaboration Product.

8.2 Diligence. Cephalon will be solely responsible for the worldwide clinical
development and commercialization of Collaboration Clinical Candidates, subject
to the diligence and payment obligations set forth in this Article VIII.
Cephalon will use Commercially Reasonable Efforts to develop and commercialize
at least one Collaboration Clinical Candidate directed against the First
Collaboration Target and one Collaboration Clinical Candidate directed against
the Second Collaboration Target in the United States, Europe and Japan, either
directly, through one or more Affiliates and/or Sublicensees, or some
combination of the foregoing.

8.3 Milestone Payments by Cephalon.

8.3.1 (a) Cephalon shall pay to Ambit the following milestone payments within
thirty (30) days of the achievement thereof, each of which shall be payable
(i) one time in respect of a Collaboration Clinical Candidate designated as such
pursuant to Section 8.1 after [***] from the Effective Date and directed against
the First Collaboration Target within the Field, provided that no milestone
payments shall be payable in respect of such Collaboration Clinical Candidate if
Cephalon has made or is required to make the milestone payments set forth in
Section 8.3.1(b), (ii) one time in respect of a Collaboration Clinical Candidate
directed against the Second Collaboration Target, (iii) one time in respect of
the first Mutant Form Candidate directed against the First Collaboration Target
within the Field, (iv) one time in respect of the second Mutant Form Candidate
directed against the First Collaboration Target within the Field, and (v) one
time in respect of a Collaboration Clinical Candidate directed against the First
Collaboration Target outside the Field:

 

Milestone

   Amount (US$)

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

32



--------------------------------------------------------------------------------

                      

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

(b) Cephalon shall pay to Ambit the following milestone payments within thirty
(30) days of the achievement thereof, each of which shall be payable one time in
respect to the first Collaboration Clinical Candidate (whether or not a Mutant
Form Candidate) designated as such pursuant to Section 8.1 within [***] of the
Effective Date and directed against the First Collaboration Target
(specifically, the V600E form of BRaF) within the Field:

 

Milestone

   Amount (US$)

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

8.3.2 No Duplicate Payments. Milestone payments shall be payable only once in
respect of the Second Collaboration Target, regardless of how many Collaboration
Compounds directed at such Collaboration Target ultimately are designated as
Collaboration Clinical Candidates. Milestone payments shall be payable only once
in respect of the First Collaboration Target within the Field, once in respect
of the First Collaboration Target outside the Field (provided that if milestones
have previously been paid with respect to the same Collaboration Clinical
Candidate directed at the First Collaboration Target within the Field, Cephalon
shall only pay for those milestones not previously paid), once for the first
Mutant Form Candidate and once for the second Mutant Form Candidate (each Mutant
Form Candidate shall be directed at a different mutation of the BRaF kinase),
regardless of how many Collaboration Compounds,

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

33



--------------------------------------------------------------------------------

whether within or outside the Field, ultimately are designated as Collaboration
Clinical Candidates with respect to the First Collaboration Target. Further, if
milestones have previously been paid for a Collaboration Clinical Candidate and
such Collaboration Clinical Candidate’s use is then expanded such that it could
qualify for a new set of milestones, or if development of a Collaboration
Clinical Candidate is terminated and replaced with a different Collaboration
Clinical Candidate subject to the same set of milestones, Cephalon shall pay
only once with respect, to milestones not yet achieved by the Collaboration
Clinical Candidate, whether such milestones subsequently are achieved with
respect to the original use and/or the expanded use(s) or by the different
Clinical Collaboration Candidate.

8.3.3 Invoices. Unless otherwise specified in writing, all payments required
according to this Article VIII shall be made by transfer to the bank account
nominated by Ambit upon timely receipt of an invoice.

 

If invoice to Cephalon: Cephalon, Inc. 41 Moores Road Frazer, PA 19355
Attention: Accounts Payable Telephone: (610) 344-0200 Telecopy: (610) 344-0065

ARTICLE IX.

ROYALTY PAYMENTS

9.1 Royalty Term.

9.1.1 Cephalon shall pay Ambit royalties on Net Sales of each Collaboration
Product pursuant to the terms of this Agreement, on a Collaboration
Product-by-Collaboration Product and country-by-country basis, for a period from
the date of First Commercial Sale of such Collaboration Product in such country
until, the date which is the later of (i) [***], or (ii) [***].

9.1.2 If the licenses granted to Cephalon pursuant to Section 6.2.2 are still in
force with respect to a particular Collaboration Clinical Candidate at the end
of the period for which royalties on the corresponding Collaboration Product are
due pursuant to this Agreement, such license shall be converted to a fully
paid-up, nonexclusive, royalty-free, perpetual, irrevocable and worldwide
license, with the right to sublicense, under any Collaboration IP and Ambit IP
necessary to make, have made, use, sell, offer to sell, and import the
applicable Collaboration Product on a country-by-country and Collaboration
Product-by-Collaboration Product basis.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

34



--------------------------------------------------------------------------------

9.2 Royalties on Collaboration Products. Cephalon shall pay to Ambit royalties
on Net Sales of each Collaboration Product that is subject to Section .8.3.1(a)
and sold by Cephalon or its Affiliates or Sublicensees in the Territory,
according to the following schedule:

(a) for that portion of total annual Net Sales of a Collaboration Product which
is less than or equal to [***].

(b) for that portion of total annual Net Sales of a Collaboration Product which
is greater than [***].

(c) for that portion of total annual Net Sales of a Collaboration Product which
is greater than [***].

(d) for that portion of total annual Net Sales of a Collaboration Product which
is greater than [***].

9.2A Royalties on Collaboration Products Not Subject to Section 9.2. Cephalon
shall pay to Ambit royalties on Net Sales of the Collaboration Product that is
subject to Section 8.3.1(b) sold by Cephalon or its Affiliates or Sublicensees
in the Territory, according to the following schedule:

(a) if total annual Net Sales are less than or equal to [***] on all such total
annual Net Sales.

(b) if total annual Net Sales are greater than [***] on all such total annual
Net Sales.

(c) if total annual Net Sales are greater than [***] on all such total annual
Net Sales.

(d) if total annual Net Sales are greater than [***] on all such total annual
Net Sales.

9.3 Payment of Royalties.

9.3.1 Royalty Report. After the First Commercial Sale of a Collaboration Product
for which royalties are due and payable by Cephalon, its Affiliates or
Sublicensees hereunder, Cephalon shall provide Ambit with a royalty report on a
quarterly calendar basis within ninety (90) days after the end of the calendar
quarter to which such royalty report applies. Each such report shall state,
separately for Cephalon, and each Affiliate and Sublicensee, the number,
description, and aggregate Net Sales, on, a country-by-country basis, and
product-by-product basis during the calendar quarter during which a royalty is
payable. Contemporaneously with the submission of the royalty reports Cephalon
shall pay to Ambit all royalties due for such calendar quarter.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

35



--------------------------------------------------------------------------------

9.3.2 Records Retention. Cephalon shall keep, and require its Affiliates and
Sublicensees to keep, for a period of not less than two (2) years, complete and
accurate records of all Net Sales. Ambit shall have the right, at its sole
expense, through a certified public accountant reasonably acceptable to
Cephalon, and following reasonable notice; to inspect such records during
regular business hours, during the life of Cephalon’s obligation to pay
royalties on Collaboration Products; provided, however, that such inspection
shall not (i) take place more often than once a year and (ii) cover any records
which date prior to the date of the last examination, and further provided that,
such accountants shall report only as to the accuracy of the royalty statements
and payments and the amount of any underpayment. Copies of such reports shall be
supplied to Cephalon. In the event that the report is in disagreement with the
Net Sales as calculated by Cephalon, Cephalon shall notify Ambit within ten
(10) days of receipt by Cephalon whether or not it agrees with the report. If
Cephalon notifies its agreement with the report within the ten (10) day period
or fails to give any notification within that period, the Net Sales calculated
by the report shall be used for purposes of calculating any monies owed and any
monies owed by Cephalon to Ambit shall be paid by that Party in accordance with
the provisions of this Section 9.3.2. If within ten (10) days starting on the
day after receipt of the notification referred to in this Section 9.3.2, the
Parties have not agreed to the terms in dispute in relation to the report,
either Party may refer the items in dispute to a partner of at least ten
(10) years qualified experience at an independent, internationally recognized,
public accounting firm agreed by the Parties in writing for final and binding
resolution, or failing agreement on the identity of the public accounting firm
within fifteen (15) days starting on the day after receipt of the notification
referred to in this Section 9.3.2, an independent, internationally recognized,
public accounting firm appointed on the application of either Party by the
President for the time being of the Institute of Chartered Accountants in the
United States. Such person appointed shall act on the following basis:

(i) such person shall act as an expert and not as an arbitrator;

(ii) such person’s terms of reference shall be to determine the matters in
dispute within twenty (20) days of his appointment;

(iii) the Parties shall each provide such person with all information relating
to the items in dispute which such person reasonably requires and such person
shall be entitled (to the extent he considers appropriate) to base his
determination on such information;

(iv) the decision of such person is, in the absence of fraud or manifest error,
final and binding on the Parties; and

(v) such person’s costs shall be paid by the Parties as such person may
determine.

Where Cephalon agrees that it has or is found to have underpaid royalties,
Cephalon promptly shall pay such royalties together with interest at the rate as
stated in the Wall Street

 

36



--------------------------------------------------------------------------------

Journal Europe under “Money Rates” plus [***] applied to the amount unpaid from
the date due to the date paid. If Cephalon has overpaid royalties, Cephalon may
credit such overpayments against future royalties owed to Ambit. The interest
available to each Party pursuant to this Section shall in no way limit any other
remedies available to each Party.

9.3.3 Form of Payment. All payments required according to this Article IX shall
be made in U.S. dollars, for Ambit’s account, by wire transfer to a bank in the
United States designated in writing by Ambit; provided, however, that where
payments in respect of Net Sales are based on Net Sales in non-U.S. currencies,
the amount of Net Sales and any deductions used to calculate Net Sales, if any,
shall be converted by Cephalon, based on the average of the “bid” and “asked”
exchange rate provided by the Wall Street Journal Europe, for the last business
day of each calendar quarter, into U.S. dollars. Any undisputed payments that
are not paid on the date such payments are due under this Agreement shall bear
interest to the extent permitted by applicable law at the prime rate as reported
by the Chase Manhattan Bank, New York, New York, on the date such payment is
due, plus an additional two percent (2%) calculated on the number of days such
payment is delinquent The interest available to each Party pursuant to this
Section shall in no way limit any other remedies available.

9.4 Third Party Royalties and Royalty Reductions.

(a) Cephalon shall be responsible for procuring such licenses as it deems, in
its sole discretion, appropriate for the manufacture, use, marketing, sale or
distribution of a Collaboration Product by it or its Affiliates or Sublicensees.
In the event that Cephalon is required (as provided in Section 9.4(b) below) to
pay royalties to a Third Party in respect of Relevant Third Party Patent Rights,
then Cephalon will be entitled to deduct from the future royalties payable to
Ambit in respect only of that country the amount due to such Third Party,
provided, however, that the total amount of such deductions in any accounting
period in respect of all claims in respect of Relevant Third Party Patent Rights
shall not exceed [***] of the royalties payable for the country in question.

(b) For purposes of Section 9.4(a), whether Cephalon is “required” to enter a
license shall be determined as follows:

(i) Cephalon shall be required to enter a license if so ordered by a court of
competent jurisdiction, or if a court of competent jurisdiction has found
Cephalon liable for, infringing Relevant Third Party Patent Rights, or

(ii) Cephalon shall bring to the attention of Ambit, in writing, any Relevant
Third Party Patent Rights. The Parties agree to meet, within thirty (30) days
after such written notification, along with their patent counsel under the
appropriate confidentiality obligations, including if necessary the execution of
a joint defense agreement to discuss in good faith the basis of the
determination that such a license is required. During such meeting the Parties
agree to discuss such facts, findings, conclusions, opinions and other
information as the Parties deem

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

37



--------------------------------------------------------------------------------

relevant. If at the end of such discussions Cephalon and Ambit are unable to
reach agreement, then the matter shall be referred to the Executive Officers,
who shall promptly meet and endeavor to reach consensus in a timely manner. If
such individuals cannot resolve such dispute, then such dispute shall be
referred to an independent patent attorney acceptable to both Parties, who shall
determine whether such license is reasonably necessary. The determination, of
such independent patent attorney will be binding upon the Parties. The costs of
the independent patent attorney shall be borne equally by the Parties.

(c) In respect of any country in the Territory where a Collaboration Product is
not covered by a licensed Patent and there are no statutory data exclusivity or
marketing exclusivity rights that can be enforced to prevent the entry of
generic competition to that Collaboration Product, in the event of entry of
“Substantial Generic Competition” into the marketplace in such country, Cephalon
shall be entitled to reduce the royalties payable to Ambit by [***]. For
purposes of this Section 9.4(c), “Substantial Generic Competition” in a country
is defined as a Third Party’s (or Third Parties’) sales of a generic product
containing the same Collaboration Clinical Candidate as found in the
Collaboration Product in question (whether alone or in combination with other
therapeutically active compounds) reaching a market share in such country
greater than or equal to [***] of Cephalon’s unit sales of the Collaboration
Product in such country, without obtaining a license from Cephalon. It is
understood that Cephalon shall continue to pay the Ambit royalties on Net Sales
of a Collaboration Product within any given country at the full rates otherwise
applicable under this Agreement, until such time as Cephalon has determined and
confirmed in writing to Ambit, subject to reasonable verification, that there is
Substantial Generic Competition with respect to a particular Collaboration
Product in such country. At such time, subject to Section 11.3.8, Cephalon may
reduce the payment of royalties to Ambit in such country with respect to such
Collaboration Product pursuant to this Section.

9.5 Blocked Payments. In the event that, by reason of applicable laws or
regulations in any country, it becomes impossible or illegal for Cephalon to
transfer, or have transferred on its behalf, royalties or other payments to
Ambit, such royalties or other payments shall be deposited in local currency in
the relevant country to the credit of Ambit in a recognized banking institution
designated by Ambit or, if none is designated by Ambit within a period of thirty
(30) days, in a recognized banking institution selected by Cephalon and
identified in a notice in writing given to Ambit.

ARTICLE IX-A

CO-DEVELOPMENT/CO-PROMOTION OF COLLABORATION PRODUCT

9A.1 Co-Development/Co-Promotion of a Collaboration Clinical Candidate. At the
conclusion by Cephalon of the first proof-of-concept study in humans involving a
Collaboration Clinical Candidate directed against the First Collaboration
Target, Cephalon shall notify Ambit in writing of the results of such study, and
Ambit shall have [***] following receipt of such notice to request in writing of
Cephalon participation in the co-development and co-promotion of

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

38



--------------------------------------------------------------------------------

such Collaboration Clinical Candidate. Cephalon, within [***] after such Ambit
request, shall notify Ambit whether Cephalon will consider, in its sole
discretion, such co-development and co-promotion. If Cephalon notifies Ambit
that it will consider such request, both Parties will negotiate in good faith
the terms of the co-development/co-promotion agreement, which will be capped at
[***] participation by Ambit. Ambit shall participate in the costs of further
development of the Collaboration Clinical Candidate at the rate equal to its
co-development/co-promotion participation. Should Cephalon determine a
co-development/co-promotion arrangement not to be beneficial, Cephalon will
notify Ambit of such determination and shall continue to develop and
commercialize the applicable Collaboration Clinical Candidate under terms of
this Agreement.

ARTICLE X.

REPORTS, BOOKS AND TAX MATTERS

10.1 Examination of Books. Each of the Parties shall keep and maintain complete
and accurate books in respect of its activities during the Term, and with
respect to books and records for which payment may be required, in accordance
with applicable accounting principles consistently applied and in accordance
with local law. Each Party shall have the right, at its sole expense, during the
Term and thereafter, through a certified public accountant reasonably acceptable
to the other Party, and following reasonable notice, to inspect such records
during regular business hours; provided, however, that such inspection shall not
(i) take place more often than once a year and (ii) cover any records which date
prior to the date of the last examination. The Parties shall retain such records
for the longer of the Term or as required by applicable law, unless otherwise
expressly set forth herein or unless the Parties shall otherwise mutually agree.

10.2 Inspection. Ambit shall permit Cephalon, at Cephalon’s expense and upon
reasonable prior notice, to visit and inspect Ambit’s facilities, to meet with
scientific personnel and review the progress of the Collaboration no more than
once a year.

10.3 Tax Matters. Each Party agrees that the other Party is entitled to all tax
benefits, including in particular, tax credits and/or tax deductions
attributable to amounts the other Party has paid hereunder. Each Party shall
file its federal, state, and local tax returns on a basis consistent with this
Agreement, and shall not take any action inconsistent with the other Party’s
entitlement to such tax benefits. In the event that a Party, in its judgment,
determines that it must obtain information and verification regarding the use or
application of such expenditures in order to prepare its tax returns or to
respond to an inquiry during a tax audit or any other inquiry relating to such
treatment of its tax return, or to defend its tax position in any proceeding
including litigation, the Parties shall reasonably cooperate with each other and
provide such information as the other Party may reasonably require at the
request and expense of the requesting Party.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

39



--------------------------------------------------------------------------------

ARTICLE XI.

PATENTS

11.1 Disclosure by Employees, Agents or Independent Contractors. Cephalon and
Ambit agree that as to any employees, agents, or independent contractors of
Cephalon and Ambit presently in their employ or who are hired or retained by
Cephalon or Ambit to perform, manage performance of, or participate in the
activities done pursuant to this Agreement, Cephalon and Ambit will ensure that
such employees, agents, or independent contractors will promptly disclose and
assign to the Party engaging them any and all rights to inventions,
developments, or improvements (whether patentable or not), conceived and/or
reduced to practice during the course of their duties. Each Party will notify
the other Party promptly of any sole or joint inventions within the
Collaboration IP.

11.2 Patent Prosecution and Related Activities.

11.2.1 Ambit IP. Ambit shall be responsible, at its sole discretion and expense,
for preparing, filing, prosecuting and maintaining in such countries it deems
appropriate, by itself or with Third Parties, Ambit Patents, including
conducting any interferences, re-examinations, reissues and oppositions relating
to such Patents.

11.2.2 Cephalon IP. Cephalon shall be responsible, at its sole discretion and
expense, for preparing, filing, prosecuting and maintaining in such countries it
deems appropriate, by itself or with Third Parties, Cephalon Patents including
conducting any interferences, re-examinations, reissues and oppositions relating
to such Patents.

11.2.3 Licensed Compound IP.

(a) Prosecution by Cephalon. Cephalon shall have the right to prepare, file,
prosecute and maintain in such countries as it deems appropriate in its
discretion and at its sole expense, and upon appropriate consultation with Ambit
and/or the Patent Committee pursuant to Section 11.2.4(c), Patents within the
Licensed Compound IP that are owned (solely or jointly) by Cephalon pursuant to
this Agreement or that cover compounds to which Cephalon has an exclusive
license in force pursuant to this Agreement, including conducting any
interferences, re-examinations, reissues, oppositions or requests for patent
term extension or governmental equivalents relating to such Patents, and Ambit
shall give reasonable cooperation in connection therewith, at Cephalon’s
request.

(b) Prosecution by Ambit. Ambit shall have the right to prepare, file, prosecute
and maintain in such countries as it deems appropriate in its discretion and at
its sole expense, and upon appropriate consultation with Cephalon and/or the
Patent Committee pursuant to Section 11.2.4(c), Patents within the Licensed
Compound IP that are not covered by Section 11.2.3(a), in each case including
conducting any interferences, re-examinations, reissues, oppositions or requests
for patent term extension or governmental equivalents relating to such Patents,
and Cephalon shall give reasonable cooperation in connection therewith, at
Ambit’s request.

 

40



--------------------------------------------------------------------------------

11.2.4 Collaboration IP.

(a) Prosecution by Cephalon. Cephalon shall have the right to prepare, file,
prosecute and maintain in such countries as it deems appropriate in its
discretion and at its sole expense, and upon appropriate consultation with Ambit
and/or the Patent Committee pursuant to Section 11.2.4(c), Patents within the
Collaboration IP owned (solely or jointly) by Cephalon, and/or Patents directed
to any compounds to which Cephalon has an option or license in force pursuant to
Sections 6.2.1, 6.2.2 or 6.2.3, in each case including conducting any
interferences, re-examinations, reissues, oppositions or requests for patent
term extension or governmental equivalents relating to such Patents within the
Collaboration IP, and Ambit shall give reasonable cooperation in connection
therewith, at Cephalon’s request.

(b) Prosecution by Ambit. Ambit shall have the right to prepare, file, prosecute
and maintain in such countries as it deems appropriate in its discretion and at
its sole expense, and upon appropriate consultation with Cephalon and/or the
Patent Committee pursuant to Section 11.2.4(c), Patents within the Collaboration
IP not included in Section 11.2.4(a), including conducting any interferences,
re-examinations, reissues, oppositions or requests for patent term extension or
governmental equivalents relating to such Patents within the Collaboration IP,
and Cephalon shall give reasonable cooperation in connection therewith, at
Ambit’s request.

(c) Cooperation; Request to Responsible Party. Each of Cephalon and Ambit shall
keep the other fully informed as to the status of patent matters described in
Sections 11.2.3 and 11.2.4, including, without limitation, by providing the
Patent Committee the opportunity to fully review and comment on any invention
disclosures. With respect to each Patent governed by Sections 11.2.3 or 11.2.4,
the Patent Committee shall decide whether such Patent falls within Section:
11.2.3(a) or 11.2.3(b) or within Section 11.2.4(a) or 11.2.4(b), as applicable.
In the event of any overlap or conflict between subject matter that is claimed
(or could be claimed) in a Patent for which Cephalon is responsible pursuant to
Section 11.2.3(a) or 11.2.4(a) and subject matter that is claimed (or could be
claimed) in a Patent for which Ambit is responsible pursuant to
Section 11.2.3(b) or 11.2.4(b), the Patent Committee shall determine which
Patent should claim such subject matter pursuant to the terms of this Agreement.
Where practicable and where appropriate under the terms of this Agreement, the
Patent Committee shall endeavor to adjust the scope of the claims of either such
Patent or both such Patents, or to propose the filing of appropriate divisional
applications, in order to avoid or minimize such overlap or conflict. Cephalon
and Ambit shall each reasonably cooperate with and assist the other at its own
expense in connection with such activities, at the other Party’s request.
Reasonable cooperation shall include, without limitation, providing the
requesting Party with necessary or useful data and information relating to the
Patents and reasonable access to the inventors of said inventions, as well as
causing the execution of required patent assignments and/or other documents.
Either Party may request the other Party, at the other Party’s discretion, to
file a patent application claiming any invention within the Collaboration IP or
Licensed Compound IP, as applicable, for which the other Party has
responsibility as set forth in Sections 11.2.3 or 11.2.4. It is understood and
agreed that a Party shall not have any liability to the other Party with respect
to such Party’s preparation or prosecution of any Patent pursuant to this
Section 11.2.4(c), as long as (i) such Party has complied with this
Section 11.2.4(c) with respect to such Patent and (ii) such Party has not been
negligent in conducting any such activities with respect to such Patent.

 

41



--------------------------------------------------------------------------------

(d) Procedure on Uncertainty to Prosecute. In cases where the prosecution of
Collaboration IP is not clearly addressed by the provisions of Sections
11.2.3(a), 11.2.3(b), 11.2.4(a) and 11.2.4(b), the Patent Committee shall
promptly hold discussions to determine how best to proceed and how costs should
be apportioned between the Parties and shall make a recommendation to the JRC,
which shall make a decision on the matter.

11.2.5 Inventorship. Inventorship of all Patents shall be determined based upon
U.S. Patent Laws.

11.2.6 Election Not to Prosecute. Upon ninety (90) days written notice to the
other Party (the “Discontinuance Notice”), the responsible Party, on a
country-by-country basis, may elect to discontinue the prosecution of any patent
applications filed pursuant to Sections 11.2.3 or 11.2.4 and/or not to file or
conduct any further activities with respect to the Patents described in such
Sections. In the event the responsible Party declines or elects not to file or,
having filed, elects not to further prosecute or maintain any Patents filed
pursuant to this Agreement which relate to the Collaboration IP or Licensed
Compound IP, or if Ambit declines or elects not to file or, having filed, elects
not to further prosecute or maintain any Ambit Patents licensed to Cephalon
under Section 6.2.2, or to conduct any interferences, re-examinations, reissues,
oppositions or requests for patent term extension or governmental equivalents
with respect thereto, the other Party shall have the right, at its discretion,
and at its sole expense, to prepare, file, prosecute and maintain such Patents
in such countries as it deems appropriate, and conduct any interferences,
re-examinations, reissues, oppositions or requests for patent term extension or
governmental equivalents with respect thereto at its sole expense. The
responsible Party agrees to cooperate in any manner reasonably requested in
connection with any such actions by the other Party, at the expense of the other
Party, and shall assign, provided the Patents are freely assignable and not
subject to a terminal disclaimer or other encumbrance, all right, title and
interest in and to such Patents to the Party continuing such activities. If the
responsible Party does not receive written notice within ninety (90) days of the
date of the Discontinuance Notice, then the responsible Party shall be free to
abandon such Patents at its sole discretion without any legal recourse by the
other Party.

11.2.7 Permitted Disclosures. Following a written notice from the other Party
hereto, the Parties shall in good faith discuss granting each other permission
in writing, not to be unreasonably withheld; to disclose in the specification of
a patent application filed by the other Party pursuant to this Agreement, any
Ambit IP, Cephalon IP, Collaboration IP or Licensed Compound IP necessary to
support and enable claims in such patent applications.

11.3 Third Party Infringement.

11.3.1 Rights to Enforce. Cephalon and Ambit shall have the right to initiate
legal action to enforce the Patents within the Collaboration IP or Licensed
Compound IP against infringement or misappropriation by Third Parties or to
defend any declaratory judgment action relating thereto. Each Party, at its sole
expense, shall have the initial right but not the obligation to initiate and
conduct legal proceedings including, without limitation, to enforce, against any
infringement of, or defend any declaratory judgment action involving, any Patent
rights, the prosecution and maintenance for which that Party is responsible,
pursuant to Section 11.2.3 or 11.2.4. Each Party shall notify the other Party of
its decision to bring proceedings or not within

 

42



--------------------------------------------------------------------------------

sixty (60) days of the date that the infringement has come to its knowledge. If
the actual or threatened infringement relates to the manufacture, use or sale of
a product or material which is a competing product to a Collaboration: Product
or Licensed Product and Ambit is the Party conducting the suit with regard to
the applicable Collaboration Product or Licensed Product, then Cephalon shall
have the right at its option, to join with Ambit in the suit and participate in
all meetings, negotiations, discussions and proceedings in respect of issues
which relate to the infringement of the Patent(s) by such competing product.
Where the conduct of the action relates to matters relevant only to issues of
infringement by the competing product and not the scope or validity of Ambit’s
Patents, Ambit shall follow Cephalon’s reasonable directions in the conduct of
that part of the proceedings. In respect of other parts of the proceedings,
Ambit agrees to take into account Cephalon’s reasonable views and comments.
Subject to Section 11.3.8, in the circumstances outlined in this Section, where
Cephalon exercises its right to participate in the suit, Cephalon shall bear
[***] of the costs of such proceedings.

11.3.2 Failure to Enforce Collaboration Patent or Licensed Compound Patent. If,
within sixty (60) days of the date that the infringement or misappropriation of
Collaboration IP or Licensed Compound IP comes to its knowledge (or written
notice of a declaratory judgment action alleging invalidity or unenforceability
of such Collaboration IP or Licensed Compound IP), the Party with the initial
right to bring proceedings (“Patent Owner”) under Section 11.3.1 above fails to
take action to halt such alleged infringement or misappropriation or defend such
a declaratory judgment action, the other Party may, at its expense, take such
legal action as it deems appropriate, in its own name (or to the extent
necessary the Patent Owner’s name), to halt such an alleged infringement or
misappropriation or defend such a declaratory judgment action. The other Party
shall notify the Patent Owner of its decision to do so. Where, in accordance
with the procedure set out in this Section, the other Party commences the
proceedings, the Patent Owner may, at its option, join with the other Party in
the suit and the Patent Owner shall have the right to participate in all
meetings, discussions and proceedings in respect of issues regarding the
validity and/or revocation of the relevant Patent(s). In those circumstances,
the other Party (i.e., the Pursuing Party) agrees to take into account the
Patent Owner’s reasonable views and comments in the conduct of the proceedings
and, subject to Section 11.3.8, the Patent Owner shall bear [***] of the costs
of such proceedings. The Patent Owner agrees to render such reasonable
assistance as the Pursuing Party may request, including joining as a party to
the proceedings.

11.3.3 Rights to Enforce Ambit Patent or Cephalon Patent. In the event that
either Party becomes aware that any Patent within the Ambit IP or Cephalon IP is
being infringed or misappropriated by a Third Party, or is subject to a
declaratory judgment action arising from such infringement or misappropriation;
such Party promptly shall notify the other Party. It is understood and agreed
that Ambit shall have the initial right, but not the obligation, to initiate and
conduct legal proceedings to enforce the Ambit IP against any infringement or
misappropriation or defend any declaratory judgment action relating thereto, at
its sole expense, and that Cephalon shall have the initial right, but not the
obligation, to initiate and conduct legal proceedings to enforce the Cephalon IP
against any infringement or misappropriation or defend any declaratory judgment
action relating thereto, at its sole expense. Cephalon or Ambit (as the

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

43



--------------------------------------------------------------------------------

case may be) shall notify the other Party Of its decision to bring proceeding or
not within sixty (60) days of the date that the infringement has come to its
knowledge. If the actual or threatened infringement of the Ambit IP relates to
the manufacture, use or sale of a product or material which is a competing
product to a Collaboration Product or Licensed Compound, then Cephalon shall
have the right at its option, to join with Ambit in the suit and participate in
all meetings, negotiations, discussions and proceedings in respect of issues
which relate to the infringement of the Patent(s) by such competing product.
Where the conduct of the action relates to matters relevant only to issues of
infringement by the competing product and not the scope or validity of Ambit’s
Patents, Ambit shall follow Cephalon’s reasonable directions in the conduct of
that part of the proceedings. In respect of other parts of the proceedings,
Ambit agrees to take into account Cephalon’s reasonable views and comments.
Subject to Section 11.3.8, in the circumstances outlined in this Section 11.4.3
where the Commercializing Party exercises its right to participate in the suit,
the Commercializing Party shall be [***] of the costs of such proceedings.

11.3.4 Failure to Enforce Ambit or Cephalon Patent. If, within sixty (60) days
of the date that the infringement or misappropriation comes to its knowledge (or
written notice of a declaratory judgment action alleging invalidity or
unenforceability of such Ambit or Cephalon Patent, as the case may be), the
Patent Owner fails to take action to halt such alleged infringement or
misappropriation or defend such a declaratory judgment action under
Section 11.3.3 .above, the other Party may, if it has been granted an exclusive
license under such Ambit or Cephalon Patent (as the case may be), at its
expense, take such legal action as it deems appropriate, in its own name (or to
the extent necessary the Patent Owner’s name), to halt such an alleged
infringement or misappropriation or defend such a declaratory judgment action.
The other Party shall notify the Patent Owner of its decision to do so. Where,
in accordance with the procedure set out in this Section, the other Party
commences the proceedings, the Patent Owner may, at its option, join with the
other Party in the suit and the Patent Owner shall have the right to participate
in all meetings, discussions and proceedings in respect of issues regarding the
validity and/or revocation of the relevant Patent(s). In those circumstances,
the other Party (i.e., the Pursuing Party) agrees to take into account the
Patent Owner’s reasonable views and comments in the conduct of the proceedings
and, subject to Section 11.3.8, the Patent Owner shall bear [***] of the costs
of such proceedings. The Patent Owner agrees to render such reasonable
assistance as the Pursuing Party may request.

11.3.5 Limitation on Timing to Bring Suit. The Parties acknowledge that there
may exist in certain countries statutory limitations on the period during which
suit may be filed or other enforcement actions initiated against a Third Party’s
infringement of the Patents (for example, the forty-five (45) day period for
responding to a Third Party certification in the United States under 21 USC
Sections 355(b)(2)(A)(iv) and 355(j)(2)(a)(vii), or any amendment or successor
statute thereto, claiming that Patents covering a Collaboration Compound
Collaboration Product, Licensed Compound or Licensed Product are invalid or that
infringement will not arise from the manufacture, use or sale of a product
equivalent to the Collaboration Compound, Collaboration Product, Licensed
Compound or Licensed Product, as the case may be, by such Third Party). In such
event:

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

44



--------------------------------------------------------------------------------

(a) Ambit and Cephalon each shall immediately give written notice to the other
of any potential infringement action against such Third Party infringer of which
they become aware; and

(b) the relevant Party shall have the right but not the obligation to bring
suit, and the provisions of this Section 11.3.5 shall apply save that such Party
shall be required to obtain a discontinuance or elect to bring suit at least
fourteen (14) business days prior to the expiry of the relevant statutory
period. If such Party elects to bring suit within such period, the provisions of
this Section 11.3.5 shall apply; or

(c) if the relevant Party elects not to, or has failed to, bring an infringement
action against such Third Party infringer in such country(ies) within the time
period provided in this Section 11.3.5, then the other Party shall have the
right but not the obligation, to bring suit against such infringer under this
Section 11.3.5 prior to the expiration of the statutory period. In the event
that such other Party elects to bring suit, the provisions of this Section 11.3
shall apply.

11.3.6 No Settlement Without Consent. Neither Party shall enter into any
settlement of any claim, suit or proceeding under this Section 11.3 which admits
or concedes that any Collaboration Patent or any Patent licensed from the other
Party is invalid or unenforceable without the prior written consent of such
other Party.

11.3.7 Cooperation. Each Party shall keep the other reasonably informed of the
progress of any claim, suit or proceeding subject to this Section 11.3 and
cooperate reasonably in connection with such activities at the request and
expense of the Party involved in such claim, suit or proceeding.

11.3.8 Division of Recoveries. Any recovery received in connection with a suit
brought by a Party pursuant to this Section 11.3 shall be retained by the Party
initiating such suit. If Cephalon was a party to the suit, then any recovery
received in connection with a suit brought pursuant to this Section 11.3 shall
be used first to reimburse each Party pro rata for expenses (including
attorneys’, professional and expert fees) incurred in such suit, and any balance
shall be retained by the Cephalon subject to a payment to the other Party of
such other Party’s lost royalties.

11.4 Infringement Claims by Third Parties. If the manufacture, sale or use of
any product commercialized by a Party (the “Commercializing Party”) pursuant to
this Agreement results in any claim, suit or proceeding alleging patent
infringement against a Commercializing Party (or its Sublicensees), such
Commercializing Party shall promptly notify the other Party in writing setting
forth the facts of such claim in reasonable detail. The Commercializing Party
shall have the exclusive right to defend and control the defense of any such
claim; suit or proceeding, at its own expense, using counsel of its own choice;
provided, however, it shall not enter into any agreement or settlement which
admits or concedes that any Patent licensed from the other Party is invalid,
unenforceable or not infringed, without the prior written consent of the other
Party. The Commercializing Party shall keep the other Party reasonably informed
of all material developments in connection with any such claim, suit or
proceeding, and the other Party shall have the right (but not the obligation) to
be separately represented, at its expense, by

 

45



--------------------------------------------------------------------------------

counsel of its own choice and to advise the Commercializing Party on the defense
of such claim, suit or proceeding.

11.5 Patent Term Restoration. The Parties hereto shall give reasonable
cooperation to each other in obtaining patent term restoration or supplemental
protection certificates or their equivalents in any country in the Territory
where applicable to the Collaboration IP.

11.6 Bankruptcy. All rights and licenses granted under or pursuant to this
Agreement by Ambit are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code (i.e., Title 11 of the U.S. Code) or
analogous provisions of applicable law outside the United States, licenses of
rights to “intellectual property” as defined under Section 101 of the U.S.
Bankruptcy Coded or analogous provisions of applicable law outside the United
States. Each Party agrees that the other Party, as licensee of such rights under
this Agreement, shall retain and may fully exercise all of its rights and
elections under the U.S. Bankruptcy Code or any other provisions of applicable
law outside the United States that provide similar protection for “intellectual
property”.

11.7 CREATE Act. Neither Party shall invoke the Cooperative Research and
Technology Enhancement (CREATE) Act of 2004 (Pub L. 108-453) in connection with
the prosecution of any patents related to this Agreement without the prior
written consent of the other Party.

ARTICLE XII.

CONFIDENTIALITY

12.1 Confidentiality.

12.1.1 Term of Confidentiality. Except as otherwise provided in this
Section 12.1, a Party receiving Confidential Information (the “Receiving Party”)
shall keep all Confidential Information disclosed to it by the disclosing Party
(the “Disclosing Party”) confidential for the Collaboration Term and [***]
thereafter. Without the prior written consent of the Disclosing Party, the
Receiving Party shall not disclose any Confidential Information to any Third
Party, except to the officers, employees, agents, or representatives of the
Receiving Party or the Receiving Party’s Affiliates (collectively the
“Representatives”), who, in each case, have a need to know any such Confidential
Information for purposes of the implementation and performance by the Receiving
Party of its obligations pursuant to this Agreement, and will use the
Confidential Information provided by the Disclosing Party only for such limited
purposes.

12.1.2 Warranty of Obligation. Each Party warrants that each of its
Representatives to whom any Confidential Information is disclosed shall
previously have been informed of the confidential nature of the Confidential
Information and shall have agreed to be bound by terms and conditions equivalent
to those set forth in this Agreement. The Receiving Party shall ensure that the
Confidential Information provided by the Disclosing Party shall not be used or
disclosed by such Representatives except as permitted by this Agreement. The
Receiving

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

46



--------------------------------------------------------------------------------

Party shall stand responsible for any breach by its Representatives of the
confidentiality provisions set forth in this Agreement.

12.1.3 Ownership of Confidential Information. Except as provided herein with
respect to the ownership of any intellectual property, all Confidential
Information disclosed by the Disclosing Party shall remain the property of the
Disclosing Party. Upon the written request of the Disclosing Party (i) all
tangible Confidential Information provided by the Disclosing Party (including,
but not limited to all copies thereof and all unused samples of materials
provided by the Disclosing Party) except for Confidential Information consisting
of analyses, studies and other documents and materials prepared by or for the
benefit of the Receiving Party, shall be promptly returned to the Disclosing
Party, and (ii) all portions of such analyses, studies and others documents
prepared by or for the benefit of the Receiving Party (including all copies
thereof) which are within the definition of Confidential Information shall be
destroyed, and the Receiving Party shall certify such destruction in writing to
the Disclosing Party.

12.1.4 Permitted Disclosures. The obligations of confidentiality and non-use set
forth in this Agreement shall not apply to any portion of the Confidential
Information which:

(a) is or becomes public or available to the general public otherwise than
through the wrongful act or default of the Receiving Party or its
representatives; or

(b) is obtained by the Receiving Party from a Third Party who is lawfully in
possession of such Confidential Information and is not subject to an obligation
of confidentiality or non-use owed to the Disclosing Party; or

(c) is previously known to the Receiving Party prior to disclosure by the
Disclosing Party, as shown by written evidence, and is not obtained or derived
directly or indirectly from the Disclosing Party; or

(d) is independently developed by the Receiving Party without the use of or
reliance on any Confidential Information provided by the Disclosing Party
hereunder, as shown by contemporaneous written evidence.

12.1.5 Legal Disclosure. The Receiving Party may disclose the Confidential
Information of the Disclosing Party to the extent reasonably necessary in
prosecuting or defending litigation, complying with applicable laws,
governmental regulations or court order, or otherwise submitting required
information to tax or other governmental authorities. If the Receiving Party
intends to so disclose any such Confidential Information, the Receiving Party
shall provide the Disclosing Party prompt prior notice of such fact so that the
Disclosing Party may seek to obtain a protective order or other appropriate
remedy concerning any disclosure of such Confidential Information. The Receiving
Party will reasonably cooperate with the Disclosing Party in connection with the
Disclosing Party’s efforts to obtain any such order or other remedy. If any such
order or other remedy does not fully preclude the disclosure of such
Confidential Information, the Receiving Party will make such disclosure only to
the extent that such disclosure is legally required and will use its reasonable
efforts to have confidential treatment accorded to the disclosed Confidential
Information.

 

47



--------------------------------------------------------------------------------

12.1.6 No Warranty As To Reliability. Each of the Parties acknowledges that
neither Party makes any representation or warranty as to the reliability,
accuracy or completeness of any of the Confidential Information disclosed
hereunder, except for any specific representation or warranty made in other
sections of this Agreement. The Receiving Party agrees that neither the
Disclosing Party nor any of the Disclosing Party’s Representatives shall have
any liability to the Receiving Party arising from the disclosure of Confidential
Information by the Disclosing Party except as otherwise provided herein.

12.1.7 No Implied License. Except as otherwise expressly set forth in this
Agreement, nothing herein shall be construed as giving the Receiving Party any
light, title and interest in and to the Confidential Information of the
Disclosing Party.

12.1.8 Public Domain. For the purpose of this Agreement, specific information
disclosed as part of the Confidential Information shall not be deemed to be in
the public domain or in the prior possession of the Receiving Party merely
because it is embraced by more general information in the public domain or by
more general information in the prior possession of the Receiving Party.

12.2 Publications. A Party desiring to submit a publication or presentation
related to any matters that are the subject of this Agreement shall not do so
without the prior written consent of the other Party, which consent shall, not
be unreasonably withheld. Each Party shall submit for the other Party’s review
any proposed publication or presentation containing any information generated by
either Party (or by both Parties) hereunder during the Collaboration Term, or
containing any Confidential Information of the other Party, at least forty-five
(45) days in advance of such proposed publication or presentation. The reviewing
Party shall promptly review such proposed publication and respond in any event
within forty-five (45) days after receipt, and shall make any objections that it
may have to the publication of any such information, or of any Confidential
Information of the reviewing Party contained therein. Should the reviewing Party
make an objection to the publication of any such information or Confidential
Information, then the Parties shall discuss the advantages and disadvantages of
publishing such information and/or Confidential Information provided always that
a Party shall not be compelled to agree to the disclosure of its Confidential
Information and if following such discussions the Party still objects to the
inclusion of such Confidential Information it shall be removed. If the Parties
are unable to agree on whether particular subject matter may be published or
presented, then the Executive Officers shall attempt to resolve the matter, but
if it is unable to do so, such matter shall not be subject to the dispute
resolution provisions of Sections 2.4 and 18.18. Notwithstanding the foregoing,
upon the reviewing Party’s request, the other Party shall not submit any such
publication or presentation until the reviewing Party is given a reasonable
period of time (not less than forty-five (45) days) to secure patent protection
for any material in such publication or presentation that it believes to be
patentable.

12.3 Terms of Agreement. The existence and the terms and conditions of the
Agreement that the Parties have not specifically agreed to disclose pursuant to
Section 12.1 shall be considered Confidential Information of both Parties.
Either Party may disclose, upon the other Party’s prior written consent, such
terms to a bona fide potential investor, investment banker, acquiror, merger
partner or other potential financial partner, and their attorneys and agents,
provided that each such Person to whom such information is to be disclosed is
informed of the

 

48



--------------------------------------------------------------------------------

confidential nature of such information and has agreed to maintain the
confidentiality of such information.

12.4 Injunctive Relief. The Parties hereto understand and agree that remedies at
law may be inadequate to protect against any breach of any of the provisions of
this Article XII by either Party or their employees, agents, officers or
directors or any other person acting in concert with it or on its behalf.
Accordingly, each Party shall be entitled to, without the posting of bond, the
granting of injunctive relief by a court of competent jurisdiction against any
action that constitutes any such breach of this Article XII.

12.5 Registration and Filing of the Agreement. To the extent, if any, that a
Party concludes in good faith that it is required to file or register this
Agreement, a summary of the terms of this Agreement, or a notification thereof
with any governmental authority, including without limitation the U.S.
Securities and Exchange Commission and the Competition Directorate of the
Commission of the European Communities, in accordance with applicable laws and
regulations, such Party may do so, and the other Party shall cooperate in such
filing or notification and shall execute all documents reasonably required in
connection therewith at the, expense of the requesting Party. The Parties shall
promptly inform each other as to the activities or inquiries of any such
governmental authority relating to this Agreement, and shall cooperate, to
respond to any request for further information therefrom at the expense of the
requesting Party.

ARTICLE XIII.

REPRESENTATIONS AND WARRANTIES OF AMBIT

13.1 Representations and Warranties. Ambit represents and warrants to Cephalon
as follows:

13.1.1 Organization. It is a corporation validly existing and in good standing
under the laws of the State of Delaware.

13.1.2 Authority. It has full corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
All corporate acts and other proceedings required to authorize such execution,
delivery, and consummation have been duly and properly taken and obtained.

13.1.3 Enforceability. This Agreement has been duly executed and delivered by
Ambit and constitutes legal, valid, and binding obligations of Ambit enforceable
against Ambit in accordance with its terms.

13.1.4 Approvals and Consents. No approval, authorization, consent, or other
order or action of or filing with any court, administrative agency or other
governmental authority is required for the execution and delivery by Ambit of
this Agreement or the consummation by Ambit of the transaction contemplated
hereby (other than contemplated Collaboration Product Regulatory Approvals).

13.1.5 No Conflicts. None of the execution, delivery, or performance of this
Agreement by Ambit (i) conflicts with or results in a breach under the charter
documents or any

 

49



--------------------------------------------------------------------------------

material contractual undertaking of Ambit, or its Affiliates or (ii) conflicts
with or results in a violation of any of the laws of the jurisdiction of
incorporation of Ambit. Ambit has not, to the best of its knowledge entered
into, nor will Ambit, after the Effective Date, knowingly enter into any written
or oral agreement that is or would be inconsistent with its obligations under
this Agreement or deprives or would deprive Cephalon of the benefits of this
Agreement.

13.1.6 Title. As of the Effective Date, Ambit has good title to or valid leases
or licenses for all its properties, rights, and assets necessary for the
fulfillment of its obligations and responsibilities under this Agreement.

13.1.7 Sufficient Rights. As of the Effective Date, to the best of Ambit’s
knowledge after due inquiry, Ambit represents and warrants that Ambit owns or
Controls its Patents necessary to conduct the Collaboration and to grant the
rights and licenses to Cephalon, and to fulfill its duties and obligations
pursuant to this Agreement. As of the Effective Date, to the best of Ambit’s
knowledge after due inquiry, Ambit represents and warrants that the
Collaboration Compounds described in Section 1.17(i), and Ambit’s activities
with respect to the First Collaboration Target as currently conducted and as
proposed to be conducted, including the practice of the Ambit IP in connection
therewith, do not violate the valid patent rights or other intellectual property
rights of any Third Party, and to the best knowledge of Ambit after due inquiry,
as of the Effective Date, all other practice of the Ambit IP does not violate
the valid patent rights or other intellectual property rights of any Third
Party.

13.1.8 No Prior Grant or Patents. As of the Effective Date, Ambit has not
(i) knowingly granted any licenses to Third Parties, or (ii) knowingly filed any
patent application, in either case inconsistent with the licenses granted or to
be granted to Cephalon hereunder.

13.1.9 Resources. As of the- Effective Date and during the Collaboration Term,
Ambit has and shall have sufficient financial and other resources to timely
perform its obligations under the Profiling Services Agreement and this
Agreement, including with respect to research and development of the Licensed
Compounds and the Collaboration.

13.1.10 Disclaimer. Except as provided herein, Ambit specifically disclaims any
guarantee that the Collaboration will be successful, in whole or in part. The
failure of Ambit to successfully identify Collaboration Compounds that are
suitable as Clinical Compounds will not, of itself, constitute a breach of any
representation or warranty or other obligation under this Agreement. Ambit does
not make any representation or warranty or guaranty that the Collaboration will
be sufficient for the successful completion of the research contemplated
thereby. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN, AMBIT MAKES NO
REPRESENTATIONS AND EXTENDS NO WARRANTIES OR CONDITIONS OF ANY KIND, EITHER
EXPRESS OR IMPLIED, WITH RESPECT TO THE AMBIT IP, COLLABORATION IP,
COLLABORATION COMPOUNDS OR AMBIT COMPOUNDS INCLUDING, BUT NOT LIMITED TO,
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OF
AMBIT IP OR COLLABORATION IP, PATENTED OR UNPATENTED, OR NON-INFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

 

50



--------------------------------------------------------------------------------

ARTICLE XIV.

REPRESENTATIONS AND WARRANTIES OF CEPHALON

14.1 Representations and Warranties. Cephalon represents and warrants to Ambit
as follows:

14.1.1 Organization. It is a corporation validly existing and in good standing
under the laws of Delaware.

14.1.2 Authority. It has full corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
All corporate acts and other proceedings required to authorize such execution,
delivery, and consummation have been duly and properly taken and obtained.

14.1.3 Enforceability. This Agreement has been duly executed and delivered by
Cephalon and constitutes the legal; valid, and binding obligations of Cephalon
enforceable against Cephalon in accordance with its terms.

14.1.4 Approvals and Consents. No approval, authorization, consent, or other
order or action of or filing with any court, administrative agency or other
governmental authority is required for the execution and delivery by Cephalon of
this Agreement or the consummation by Cephalon of the transaction contemplated
hereby (other than contemplated Collaboration Product Regulatory Approvals).

14.1.5 No Conflicts. None of the execution, delivery, or performance of this
Agreement by Cephalon (i) conflicts with or results in a breach under the
charter documents or any material contractual undertaking of Cephalon, or its
Affiliates or (ii) conflicts with or results in a violation of any of the laws
of the jurisdiction of incorporation of Cephalon. Cephalon has not, to the best
of its knowledge entered into, nor will Cephalon, after the Effective Date,
knowingly enter into any written or oral agreement that is or would be
inconsistent with its obligations under this Agreement or deprives or would
deprive Ambit of the benefits of this Agreement.

14.1.6 Sufficient Rights. As of the Effective Date, it owns or Controls its
Patents necessary to conduct the Collaboration and to grant the rights and
licenses to Ambit, and to fulfill its duties and obligations pursuant to this
Agreement. To the knowledge of Cephalon, as of the Effective Date, the practice
of the Cephalon IP does not violate the valid patent rights of any Third Party.

14.1.7 No Prior Grant or Patents. As of the Effective Date, Cephalon has not
(i) knowingly granted any licenses to Third Parties, or (ii) knowingly filed any
patent application; in either case inconsistent with the licenses granted or to
be granted to Ambit hereunder.

14.1.8 Title. As of the Effective Date, it has good title to or valid leases or
licenses for all its properties, rights; and assets necessary for the
fulfillment of its obligations and responsibilities under this Agreement.

 

51



--------------------------------------------------------------------------------

14.1.9 Disclaimer. Except as provided herein, Cephalon specifically disclaims
any guarantee that the Collaboration will be successful, in whole or in part.
The failure of Cephalon to successfully identify Clinical Candidates will not,
of itself, constitute a breach of any representation or warranty or other
obligation under this Agreement. Cephalon does not make any representation or
warranty or guaranty that the Collaboration will be sufficient for the
successful completion of the research contemplated thereby. EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH HEREIN, CEPHALON MAKES NO REPRESENTATIONS AND EXTENDS NO
WARRANTIES OR CONDITIONS OF ANY KIND, EITHER EXPRESS OR IMPLIED, WITH RESPECT TO
THE CEPHALON IP, COLLABORATION IP, COLLABORATION COMPOUNDS, CEPHALON COMPOUNDS
OR CEPHALON LIBRARY COMPOUNDS INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OF CEPHALON IP OR
COLLABORATION IP, PATENTED OR UNPATENTED, OR NON-INFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

ARTICLE XV.

SURVIVAL AND INDEMNIFICATION

15.1 Survival of Representations, Warranties, Covenants, and Agreement. The
representations, warranties, covenants, and agreements contained in this
Agreement shall survive as set forth in Section 16.6. Except as expressly
provided herein, the Parties confirm that they have not relied upon any other
representations, warranties, covenants, and agreements as an inducement to enter
into this Agreement or the other agreements and instruments to be executed and
delivered by the Parties pursuant to this Agreement:

15.2 Indemnification by Ambit. Ambit hereby agrees to indemnify and hold
Cephalon, its Affiliates, and their respective officers, directors,
stockholders, employees, agents, and representatives (collectively, the
“Cephalon Indemnitees”) harmless from and against any and all claims,
liabilities, losses, damages, costs and expenses in respect of claims against
the Cephalon Indemnitees by Third Parties other than the Cephalon Indemnitees,
including reasonable fees and disbursements of counsel and expenses of
reasonable investigation (collectively, “Cephalon Losses”), arising out of,
based upon or caused by: (a) the inaccuracy of any representation or the breach
of any warranty, covenant or agreement of Ambit contained in this Agreement or
in any other agreement or instrument delivered by Ambit pursuant to this
Agreement; (b) any failure by Ambit, its Affiliates or their respective
designees to conduct the research pursuant to the Research Plans in a diligent
and professional manner and in accordance with applicable laws and regulations;
(c) any gross negligence or intentional wrongdoing by Ambit, its Affiliates or
designees in the performance of the research hereunder; (d) any injury, illness
or disease suffered by any Ambit employees in connection with the performance of
the Collaboration; (e) any breach of Ambit’s contractual obligations to Third
Parties; or (f) the development, preclinical and clinical testing, manufacture,
distribution, sale and/or use (including but not limited to product liability
claims) of any Licensed Compound, Collaboration Compound or Licensed Product for
which Ambit is responsible for development and commercialization pursuant to the
terms of this Agreement (except, in each case (a) to (f), to the extent that any
Cephalon Loss is due to the gross negligence or willful misconduct of Cephalon
Indemnitees). Except with respect to a breach arising under Sections 13.1.6,
13.1.7 or 13.1.8, in no event shall Ambit’s aggregate

 

52



--------------------------------------------------------------------------------

liability to the Cephalon Indemnitees with respect to Cephalon Losses arising
out of, based on or caused by the matters set forth in Section 15.2(a), (b),
(c), (d) or (e) exceed [***].

15.3 Indemnification by Cephalon. Subject to Section 15.2, Cephalon hereby
agrees to indemnify and hold Ambit, its Affiliates, subcontractors and their
respective officers, directors, stockholders, employees, agents, and
representatives (collectively, the “Ambit Indemnitees”) harmless from and
against any and all claims, liabilities, losses, damages, costs and expenses in
respect of claims against the Ambit Indemnitees by Third Parties other than the
Ambit Indemnitees, including reasonable fees and disbursements of counsel and
expenses of reasonable investigation (collectively, “Ambit Losses”), arising out
of, based upon or caused by: (a) the inaccuracy of any representation or the
breach of any warranty, covenant or agreement of Cephalon contained in this
Agreement or in any other agreement or instrument delivered by Cephalon pursuant
to this Agreement; (b) any failure by Cephalon, its Affiliates or their
respective designees to conduct the research pursuant to the Research Plans in a
diligent and professional manner and in accordance with applicable laws and
regulations; (c) any gross negligence or intentional wrongdoing by Cephalon, its
Affiliates or designees in the performance of the research hereunder; (d) any
injury, illness or disease suffered by any Cephalon employees in connection with
the performance of the Collaboration; (e) any breach of Cephalon’s contractual
obligations to Third Parties; or (f) the development, preclinical and clinical
testing, manufacture, distribution, sale and/or use (including but not limited
to product liability claims) of any Collaboration Clinical Candidate,
Collaboration Compound or Collaboration Product for which. Cephalon is
responsible for development and commercialization pursuant to the terms of this
Agreement (except, in each case (a) to (f), to the extent that any Ambit Loss is
due to the gross negligence or willful misconduct of Ambit Indemnitees). Except
with respect to a breach arising under Sections 14.1.6, 14.1.7 or 14.1.8, in .no
event shall Cephalon’s aggregate liability to the Ambit Indemnitees with respect
to Ambit Losses arising out of, based upon or caused by the matters set forth in
Section 15.3(a), (b), (c), (d) or (e) exceed [***].

15.4 Notices. Each indemnified Party agrees to give the indemnifying Party
prompt written notice of any action, claim, demand, discovery of fact,
proceeding or suit (collectively, “Claims”) for which such indemnified Party
intends to assert a right to indemnification under this Agreement; provided,
however, that failure to give such notification, shall not affect the
indemnified Party’s entitlement to indemnification hereunder except to the
extent that the indemnifying Party shall have been prejudiced as a result of
such failure. The indemnifying Party shall have the initial right (but not the
obligation) to defend, settle or otherwise dispose of any Claim for which the
indemnified Party intends to assert a right to indemnification under this
Agreement as contemplated in the preceding sentence if and so long as the
indemnifying Party has recognized in a written notice to the indemnified Party
provided within thirty (30) days of such written notice its obligation to
indemnify the indemnified Party for any Ambit Losses or Cephalon Losses (as the
case may be) relating to such Claim; provided however that if the indemnifying
Party assumes control of the defense, settlement, or disposition of a Claim, the
indemnifying Party shall obtain the written consent of the indemnified Party
prior to ceasing to defend, settling or otherwise disposing of the Claim in the
event that such cessation, settlement or disposition would materially adversely
affect the indemnified Party. If the indemnifying Party

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

53



--------------------------------------------------------------------------------

fails to state in a written notice during such thirty (30) day period its
willingness to assume the defense of such a Claim, the Ambit or Cephalon
Indemnitee, as the case may be, shall have the right to defend, settle or
otherwise dispose of such claim at the indemnifying Party’s sole expense,
subject to the applicable provisions of Sections 15.2 and 15.3 above. The
indemnified Party shall not settle or compromise an Indemnification Claim
without the prior written consent of the indemnifying Party, and the
indemnifying Party shall not settle or compromise an Indemnification Claim in
any manner which would have an adverse effect on the indemnified Party’s
interests, without the prior written consent of the indemnified Party, which
consent, in each case, shall not be unreasonably withheld or delayed. The
indemnified Party shall reasonably cooperate with the indemnifying Party at the
indemnifying Party’s expense and shall make available to the indemnifying Party
all pertinent information under the control of the indemnified Party, which
information shall be subject to Article XII.

ARTICLE XVI.

TERM, TERMINATION, AND EXPIRATION.

16.1 Term of Agreement. The term of this Agreement (the “Term”) shall commence
on the Effective Date and shall continue in full force and effect on a
country-by-country and Collaboration Product-by-Collaboration Product basis
until both Parties and their respective Sublicensees have no remaining royalty
obligations in a country, unless terminated earlier as provided in this Article
XVI.

16.2 Collaboration Term. The Collaboration shall commence on the Effective Date
and terminate on the last day of the Initial Term, unless extended by mutual
agreement of the Parties. In the event that Cephalon desires to extend the
Collaborations Term, it shall so inform Ambit of such desire not less than six
(6) months before the last day of the Initial Term or then-current Collaboration
Term, in which case the Parties shall negotiate additional consideration to
Ambit for any such proposed extension. If the Initial Term or the extended
Collaboration Term, as the case may be, is not extended in the manner set forth
in the preceding sentence, the Collaboration shall terminate on the last day of
the Initial Term or extended Collaboration Term, as the case may be.

16.3 Termination.

16.3.1 Breach. If either Party breaches, or defaults in the performance of, or
fails to be in compliance with, any material warranty, representation, agreement
or covenant of this Agreement, and such default or noncompliance shall not have
been substantially remedied within sixty (60) days after receipt by the
defaulting Party of a written notice thereof and demand to cure such default
from the other Party, the Party not in default or breach shall have the right to
terminate this Agreement upon written notice effective immediately.

16.3.2 Bankruptcy. Either Party may, subject to the provisions herein, terminate
the Collaboration and this Agreement if, at any time, the other Party shall file
in any court pursuant to any statute, a petition in bankruptcy or insolvency or
for reorganization in bankruptcy or for an arrangement or for the appointment of
a receiver or trustee of such Party or of its assets, or if such Party proposes
a written agreement of composition or extension of its debts, or if such Party
shall be served with an involuntary Petition against it, filed in any

 

54



--------------------------------------------------------------------------------

insolvency proceeding, and such petition shall not be dismissed within sixty
(60) days after the filing thereof, or if such Party shall propose or be a party
to any dissolution, or if such Party shall make an assignment for the benefit of
creditors.

16.3.3 Additional Termination by Cephalon.

(a) Cephalon shall have the right to terminate this Agreement upon written
notice effective immediately in the event of an Adverse Financial Event.

(b) No earlier than [***] after final delivery of the Cephalon Library Compounds
pursuant to Section 4.1, Cephalon shall have the right to terminate this
Agreement, at its sole discretion, upon ninety (90) days prior written notice to
Ambit. As of the effective date of any such termination, neither Party shall
have any further obligation to perform any activities with respect to any
Research Plan pursuant to this Agreement.

16.3.4 Rights in Law or Equity. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN,
TERMINATION BY EITHER PARTY PURSUANT TO THIS SECTION 16.3 SHALL NOT PREJUDICE
ANY OTHER REMEDY THAT A PARTY MIGHT HAVE IN LAW OR EQUITY, EXCEPT THAT NEITHER
PARTY MAY CLAIM COMPENSATION FOR LOST OPPORTUNITY OR LIKE CONSEQUENTIAL DAMAGES
OR SPECIAL, INCIDENTAL OR PUNITIVE DAMAGES ARISING OUT OF THE FACTS OF SUCH
TERMINATION, EXCEPT IN CONNECTION WITH A BREACH OF ARTICLE XII, A PARTY’S
INFRINGEMENT OR MISAPPROPRIATION OF THE OTHER PARTY’S INTELLECTUAL PROPERTY
RIGHTS OR A PARTY’S INDEMNIFICATION OBLIGATIONS HEREUNDER.

16.4 Change of Control.

16.4.1 Ambit immediately shall notify Cephalon of the occurrence of a Change of
Control prior to the completion of the Collaboration. Upon a Change of Control
of Ambit occurring prior to completion of the Collaboration, Cephalon may, in
its absolute discretion exercisable by giving Ambit notice in writing within
thirty (30) days of Cephalon being notified of the Change of Control, elect to
(a) continue working with Ambit or the successor Third Party under the terms of
this Agreement, (b) assume responsibility for completing the Collaboration,
and/or (c) terminate this Agreement.

16.4.2 Upon a Change of Control of Ambit, Ambit or the Third Party successor
immediately shall halt their activities under the Collaboration and shall cease
all access to and use of any Cephalon Confidential Information, Cephalon IP and
any other rights owned hereunder by Cephalon, except as may otherwise be
specified by Cephalon in writing. The rights to any compound covered by Cephalon
Confidential Information, Cephalon IP and/or any other rights owned hereunder by
Cephalon shall revert to Cephalon, except as may otherwise be specified by
Cephalon in writing. The foregoing notwithstanding, any rights transferred to
any

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

55



--------------------------------------------------------------------------------

Third Party under Section 4.7.3(c) prior to Change of Control shall not be
affected by this Section 16.4.

16.4.3 Upon Cephalon’s election pursuant to Section 16.4.1(a), Cephalon and
Ambit or the Third Party successor shall negotiate in good faith such amendments
to this Agreement that shall be required by Cephalon to continue with the
Collaboration. Such negotiations shall not occur for more than thirty (30) days,
unless otherwise extended by Cephalon.

16.4.4 Upon Cephalon’s election pursuant to Section 16.4.1(b), the following
provisions shall apply:

(a) the Parties shall agree to times convenient to both Ambit and Cephalon when
scientist(s) from Ambit may visit Cephalon to facilitate the transfer to
Cephalon of that Ambit IP necessary for and limited to Cephalon’s completion of
the Collaboration, which transfer shall be completed at Cephalon’s own cost and
expense;

(b) Ambit shall use its reasonable efforts to assign to Cephalon the benefit and
burden of any agreement made between Ambit and any subcontractor pursuant to
Section 18.15;

(c) the milestone payments due to Ambit pursuant to Article VIII shall be
reduced pro-rata to the number of months elapsed since the Effective Date (as a
ratio to [***]) at the date of the cessation of Ambit involvement in the
Collaboration (e.g., such that if this occurs after the third anniversary of the
Effective Date there shall be no reduction in this milestones); provided
however, if as of the date of Cephalon’s notice of election pursuant to
16.4.1(b), (i) a Collaboration Clinical Candidate has been designated;
(ii) Ambit has completed the screening of the Cephalon Library Compounds; and
(iii) Ambit has delivered all profiling data from the screening of the Cephalon
Compound Library to Cephalon, then there shall be no such reduction in the
milestone payments relating to any such Collaboration Clinical Candidate; and

(d) the JRC shall be dissolved, the obligations on Ambit under Section 2.2 shall
transfer to Cephalon and those provisions concerning the JRC shall not apply.
Furthermore, Sections 2.1, 2.3, 2.4, 3.1, 3.2, 3.3, 3.4, 3.5 and 8.2 shall not
apply. All other provisions of the Agreement shall continue to apply save as
expressly modified by this Section 16.4.4.

16.4.5 Upon Cephalon electing to terminate this Agreement pursuant to
Section 16.4.1(c), this Agreement shall be terminated upon Cephalon’s written
notice effective immediately, whereupon Ambit shall pay to Cephalon as
liquidated damages the sum of [***], reduced, pro rata, over the remainder of
the Initial Term of the Agreement; provided however, if as of the date of
Cephalon’s notice of termination pursuant to 16.4.1(c) (i) a Collaboration
Clinical Candidate has been designated; (ii) Ambit has completed the screening
of the Cephalon Library Compounds; and (iii) Ambit has delivered all profiling
data from the screening of the Cephalon Library Compounds to Cephalon, then
there shall be no payment of liquidated damages per the terms of this 16.4.5.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

56



--------------------------------------------------------------------------------

16.5 Effect of Breach or Termination.

16.5.1 Accrued Obligations. Termination of this Agreement for any reason shall
not release any Party hereto from any liability which; at the time of such
termination, has already accrued to: the other Party or which is attributable to
a period prior to such termination.

16.5.2 Return of Materials. Upon any termination of this Agreement, Cephalon and
Ambit shall promptly (a) return to the other Party all Confidential Information
received from the other Party (except one copy of which may be retained for
archival purposes) and (b) destroy any analyses, studies or other documents,
prepared by or for the benefit of Cephalon or Ambit as the case may be, relating
to such other Party’s Confidential Information, in each case except to the
extent necessary for a Party to exercise any of its rights under any licenses
granted to it that survive termination.

16.5.3 Effect of Termination. In the event of any termination of the
Collaboration, Ambit and Cephalon shall have no future obligation to conduct
research activities pursuant to any Research Plan after the effective date of
such termination.

16.5.4 Licenses.

(a) Termination by Ambit Pursuant to Section 16.3.1 or 16.3.2. In the event of
termination by Ambit of this Agreement pursuant to Section 16.3.1 or
Section 16.3.2, Cephalon’s licenses under Section 6.2 shall terminate, and all
exclusivity periods, rights and licenses granted to Ambit hereunder as of the
effective termination date shall remain in effect, subject to the terms and
conditions of this Agreement applicable thereto. Furthermore, (i) Ambit shall
have the right to exercise any existing Options upon written notice to Cephalon
delivered within ten (10) days of the effective termination date, and (ii) Ambit
shall have a fully paid-up, worldwide, perpetual, irrevocable, transferable,
royalty-free and exclusive license, with the right to sublicense, under any
Collaboration IP, Licensed Compound IP or Cephalon IP, as the case may be,
necessary to make, have made, use, sell, offer to sell, and import any
Collaboration Clinical Candidate (that had been designated pursuant to
Section 8.1 prior to the effective termination date) or Licensed Compound (that
had been designated pursuant to Section 4.4.2 prior to the effective termination
date) Ambit shall have, at its sole expense, the right to prepare, file,
prosecute and maintain in such countries as it deems appropriate in its
discretion, all Patents subject to the license conveyed in this section
16.5.4(a)(i) and (ii).

(b) Termination by Cephalon Pursuant to Section 16.3.1, 16.3.2 or 16.3.3(a). In
the event of termination by Cephalon pursuant to Section 16.3.1, Section 16.3.2
or 16.3.3(a), all exclusivity periods, rights and licenses granted to, Ambit
hereunder shall terminate; and all exclusivity periods, rights and licenses
granted to Cephalon hereunder shall remain in effect, subject to the terms and
conditions of this Agreement applicable thereto. Furthermore, (i) upon written
notice given within ten (10) days of the effective termination date, Cephalon
shall have the right to designate any Collaboration Compounds as Collaboration
Clinical Candidates, in which case Cephalon shall be licensed to such
Collaboration Clinical Candidates as set forth in Section 6.2.1, provided that
such license shall be fully paid-up and royalty-free, and (ii) Cephalon shall
have an exclusive, royalty-free, fully-paid up, worldwide, transferable license,
with the right to sublicense, under any Licensed Compound IP and Ambit IP
necessary to make,

 

57



--------------------------------------------------------------------------------

have made, use, sell, offer to sell, and import Licensed compounds and
Derivative Compounds in existence as of the effective termination date. Cephalon
shall have the right, at its sole expense, to prepare, file, prosecute and
maintain in such countries as it deems appropriate in its discretion, all
Patents subject to the license conveyed in this Section 16.5.4(b)(i) and (ii).
The foregoing in this Section 16.5.4(b) notwithstanding, any license agreement
or other arrangement negotiated with a Third Party pursuant to Section 4.7.3(c)
prior to termination under Section 16.3.2 or 16.3.3(a) shall not be subject to
this Section 16.5.4(b).

(c) Termination by Cephalon of the Agreement Pursuant to Section 16.3.3(b). In
the event of termination of the Agreement by Cephalon pursuant to
Section 16.3.3(b), all licenses granted pursuant to this Agreement as of the
effective termination date shall remain in effect, subject to the terms and
conditions of this Agreement applicable thereto, including the applicable
provisions of Articles V, VII, VIII and IX, which shall survive and be
applicable to such licenses in addition to the provisions which survive pursuant
to Section 16.6.

16.6 Survival. Without limiting Section 16.5, the provisions of Sections 2.5,
4.3.4 (last sentence), 4.4.3(b), 4.5.3, 4.5.4, 4.7, .4.8, 4.9, 4.10, 4.11, 10.1,
10.3, 11.2, 11.3, 11.4, 11.5, 11.6, 11.7, 13.1.10, 14.1.9, 16.3.4, 16.4.5, 16.5
and 16.6, and Articles V, VI (other than Section 6.4), XII, XV, XVIII shall
survive the expiration or termination of this Agreement, provided that:

16.6.1 The provisions of Article V shall not survive as to Ambit if Ambit has
terminated this Agreement pursuant to Section 16.3.1 or 16.3.2; and

16.6.2 The provisions of Article V shall not survive as to Cephalon if Cephalon
has terminated this Agreement pursuant to Section 16.3.1, 16.3.2 or 16.3(a).

ARTICLE XVII.

FINANCIAL MATTERS

17.1 Financial Reports. During the Collaboration Term, Ambit shall provide to
Cephalon:

17.1.1 as soon as practicable, but in any event within one hundred and twenty
(120) days after the end of each fiscal year of Ambit, an income statement for
such fiscal year and a balance sheet of Ambit as of the end of such fiscal year,
such year-end financial reports to be in reasonable detail, prepared in
accordance with GAAP, and audited and certified by independent public
accountants of nationally recognized standing reasonably acceptable to Cephalon;

17.1.2 as soon as practicable, but in any event within thirty (30) days after
the end of each of the first three (3) fiscal quarters of each fiscal year of
Ambit, an unaudited profit or loss statement for such fiscal quarter and an
unaudited balance sheet as of the end of such fiscal quarter; and

17.1.3 such other information relating to the financial condition, business,
prospects and corporate affairs of Ambit as Cephalon may from time to time
reasonably request and at Cephalon’s expense.

 

58



--------------------------------------------------------------------------------

Cephalon shall have the right, at its sole expense, to engage an auditor
reasonably acceptable to Ambit to review and audit the financial statements
provided to it by Ambit pursuant to this Section 17.1.

17.2 Right to Purchase Ambit Stock. Upon the occurrence of an Adverse Financial
Event at any time during the Collaboration Term, Cephalon shall have either of
the rights specified in Sections 17.2.1 and 17.2.2 below:

17.2.1 Cephalon shall have the right to purchase upon written notice to Ambit,
and Ambit shall issue and sell to Cephalon, convertible debt instruments or
shares of capital stock of Ambit having an aggregate purchase price reasonably
determined by Cephalon to cure the existence of the Adverse Financial Event.
Such capital stock shall be shares of Ambit’s capital stock (the “Ambit Stock”)
and have terms as mutually agreed by the Parties. The purchase price to be paid
by Cephalon for each share of Ambit Stock shall be the then-current fair market
value thereof (the “Share Price”), determined as follows:

(a) the fair market value per share of Ambit Stock shall be determined by the
Board of Directors of Ambit; provided, however, that in the event that Cephalon
disputes the fair market value as so determined, Cephalon and Ambit shall,
within ten (10) days after Cephalon notifies Ambit in writing of such
disagreement, appoint a mutually acceptable independent valuation expert who
shall determine such fair market value. If the Parties hereto cannot agree on a
valuation expert within such ten (10) day period, a valuation expert with
substantial experience in valuing pharmaceutical companies comparable to Ambit
shall be selected by the New York, New York office of the American Arbitration
Association. The valuation expert so designated shall not be an employee,
consultant, officer, director or stockholder of any Party hereto or of any
Affiliate of any Party hereto. The valuation expert shall use such expert’s best
efforts to establish the fair market value of the Ambit Stock within thirty
(30) days after such expert’s appointment. The determination of the valuation
expert as to the value of the Ambit Stock shall be binding and conclusive upon
all Parties hereto, and the fees and expenses of such valuation expert shall be
borne equally by Ambit and Cephalon. In determining such fair market value, the
valuation expert shall not take into account the exercise price of stock
options, financings which constituted less than five hundred thousand dollars
($500,000) in gross proceeds to Ambit, equity issued as a so-called “equity
feature” (such as a warrant) of a transaction primarily involving a
collaboration relationship, the provision of services or the incurrence of
indebtedness for borrowed money, and issuances of stock to Affiliates of Ambit.

(b) An “Adverse Financial Event” shall mean that Ambit shall have failed to have
the greater of (i) sufficient freely available cash on hand to timely perform
all of its obligations hereunder for the period of time between (i) the AFE
Determination Date (as defined below) or (ii) the date six (6) months from the
AFE Determination Date and (ii) two million ($2 million) in freely available
cash. “AFE Determination Date” shall mean any date(s) designated by Cephalon to
perform an analysis of Ambit’s financial condition. Ambit shall provide
reasonable assistance to Cephalon to determine the existence of an Adverse
Financial Event.

17.2.2 Right to Require Financing. Cephalon shall have the right to cause Ambit,
at Ambit’s expense to use its best efforts to initiate and complete a round of
Third Party equity

 

59



--------------------------------------------------------------------------------

financing within six (6) months of Cephalon’s request thereof in such aggregate
amount as is reasonably determined by Cephalon to cure the existence of the
Adverse Financial Event. Cephalon shall have the right to participate in such
round of financing on terms no less favorable than those negotiated by Ambit
with its other investors.

ARTICLE XVIII.

MISCELLANEOUS

18.1 Notices. Any notice or other communication required or permitted to be
given by either Party under this Agreement shall be effective when delivered, if
delivered by hand or by electronic facsimile or five (5) days after mailing if
mailed by registered or certified mail, postage prepaid and return receipt
requested, and shall be addressed to each Party at the following addresses or
such other address an may be designated by notice pursuant to this Section:

 

If to Ambit: If to Cephalon:

 

Ambit Biosciences Corporation

4215 Sorrento Valley Blvd.

San Diego, CA 92121

Attn: Stephen Keane

Fax: (858) 334-2198

Cephalon, Inc.

41 Moores Road

Frazer, PA 19355

Attn: Executive Vice President, Research & Development

Fax: (610) 344-0065

 

With a copy to:

With a copy to:

 

Ambit Biosciences Corporation

4215 Sorrento Valley Blvd.

San Diego, CA 92121

Attn: Kerry A. Kelly, General Counsel

Fax: (858) 334-2198

Cephalon, Inc.

41 Moores Road

Frazer, PA 19355

Attn: General Counsel

Fax: (610) 344-0065

18.2 Amendments. No amendment, modification or addition hereto shall be
effective or binding on either Party unless set forth in writing and executed by
duly authorized representatives of both Parties.

18.3 Waiver. No waiver of any rights under this Agreement shall be deemed
effective unless contained in writing signed by the Party charged with such
waiver, and no waiver of any breach or failure to perform shall be deemed a
waiver of any future breach or failure to perform or any other right arising
under this Agreement.

18.4 Headings. The section headings contained in this Agreement are included for
convenience only and form no part of the agreement between the Parties.

18.5 Applicable Law. This Agreement shall be governed by, subject to and
construed in accordance with the laws of the State of Delaware, without regard
to its conflict of law provisions.

 

60



--------------------------------------------------------------------------------

18.6 Jurisdiction. Without limitation of Section 18.18, each Party hereby
irrevocably submits to the exclusive jurisdiction of (i) the Superior Court of
the State of Delaware, New Castle County, and (ii) the United States District
Court for the District of Delaware, for the purposes of any suit, action or
other proceeding arising out of this Agreement or out of any transaction
contemplated hereby. Each Party agrees to commence any such action, suit or
proceeding either in the United States District Court for the District of
Delaware or if such suit, action or other proceeding may not be brought in such
court for jurisdictional reasons, in the Superior Court of the State of
Delaware, New Castle County. Each Party further agrees that service of any
process, summons, notice or document by personal delivery, by registered mail,
or by a recognized international express delivery service to such Party’s
respective address set forth above shall be effective service of process for any
action, suit or proceeding in Delaware with respect to any matters to which it
has submitted to jurisdiction in this Section. Each Party irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in (i) the Superior Court of the State of Delaware, New Castle County,
and (ii) the United States District Court for the District of Delaware, and
hereby and thereby further irrevocably and unconditionally waives and agrees not
to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.

18.7 Severability. If any provision of this Agreement is held to be invalid,
void or unenforceable for any reason, it shall be adjusted, if possible, rather
than voided in order to achieve the intent of the Parties to the maximal extent
possible. In any event, all other provisions of this Agreement shall be deemed
valid and enforceable to the fullest extent possible.

18.8 Assignment: Binding Effect. Neither this Agreement, nor any obligations or
rights hereunder, shall be assignable or transferable (whether by contract,
operation of law or otherwise) by any Party hereto without the prior written
consent of the other Party; provided however, that Cephalon may assign this
Agreement without the consent of the Ambit to its Affiliates or in connection
with the sale or transfer of all or substantially all of its assets relating to
this Agreement, whether by merger, sale of stock, operation of law or otherwise.
Any purported assignment in contravention of this Section shall, at the option
of the non-assigning Party, be null and void and of no effect. This Agreement
shall be binding upon and inure to the benefit of the successors and permitted
assigns of the Parties to the extent necessary to carry out the intent of this
Agreement. Ambit acknowledges that Ambit’s being a party to this Agreement is
essential to Cephalon. Accordingly, without limitation of any other provision
herein, Ambit agrees that Cephalon shall have the right under 11 U.S.C.
365(c)(1) or successor provisions to refuse to accept performance from or render
performance to any entity, including Ambit as the debtor or debtor in
possession, in a case involving Ambit under the U.S. Bankruptcy Code, and Ambit
shall not assert any arguments or defenses to the contrary.

18.9 Further Assurances. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

18.10 Force Majeure. No Party shall be liable for any failure or delay in
performance under this Agreement to the extent such failure or delay arises from
Force Majeure. A Force Majeure is fire, explosion, earthquake, storm, flood,
strike, labor difficulties, war, insurrection,

 

61



--------------------------------------------------------------------------------

riot, act of God or the public enemy, or any law, act, order, export or import
control regulations, proclamation, decree, regulation, ordinance, or
instructions of local, state, federal or foreign governmental or other public
authorities, or judgment or decree of a court of competent jurisdiction (but
excluding a court injunction against a Party’s performance) and not otherwise
arising out of breach by such Party of this Agreement. In the event of the
occurrence of such an event, the Party so affected shall give prompt written
notice to the other Party, stating the period of time the occurrence is expected
to continue and shall use best efforts to end the failure or delay and ensure
that the effects of such Force Majeure are minimized.

18.11 Negation of Agency. Nothing herein contained shall be deemed to create an
agency, joint venture, amalgamation, partnership, or similar relationship
between Cephalon and Ambit. The relationship between the Parties established by
this Agreement is that of independent contractors.

18.12 Publicity. Promptly after the Effective Date, Ambit and Cephalon shall
have the right to issue a press release regarding this Agreement, in a form
agreed to by the Parties prior to the Effective Date. No other public
announcement concerning the existence or the terms of this Agreement shall be
made, either directly or indirectly, by Ambit or Cephalon, except as may be
legally required by applicable laws, regulations, or judicial order, without
first obtaining the approval of the other Party and agreement upon the nature,
text, and timing of such announcement, which approval and agreement shall not be
unreasonably withheld. The Party desiring to make any such public announcement
shall provide the other Party with a written copy of the proposed announcement
in sufficient time prior to public release to allow such other Party to comment
upon such announcement, prior to public release. Neither Party shall issue any
press release or make any public announcement, which includes or otherwise uses
the name of the other Party in any public statement or document except with the
prior written consent of such Party. Notwithstanding the preceding sentence,
Ambit and Cephalon shall issue joint press releases in a timely manner
announcing the achievement of significant events related to or arising from the
Collaboration. Such events include, by way of example, the achievement of
milestone events and the payment of milestone payments, IND or NDA filings, and
the commencement of specific clinical trials.

18.13 Entire Agreement. This Agreement contains the entire agreement between the
Parties with respect to the subject matter hereof. Any prior agreement,
arrangement or undertaking, whether oral or in writing is hereby superseded.

18.14 Beneficiaries. No person, other than Cephalon or Ambit and their permitted
assignees hereunder, shall be deemed an intended beneficiary hereunder or have
any right to enforce any obligation of this Agreement.

18.15 Affiliates and Subcontractors. Either Party may engage, at its sole
expense, its Affiliates or Third Party subcontractors (including contract
research organizations) to perform certain of its obligations under this
Agreement. Any Affiliate or Third Party subcontractor to be engaged by a Party
to perform such Party’s obligations set forth in this Agreement shall meet the
qualifications typically required by such Party for the performance of work
similar in scope and complexity to the subcontracted activity. The activities of
any such Affiliates or Third Party subcontractors shall be considered activities
of such Party under this Agreement. Such Party

 

62



--------------------------------------------------------------------------------

shall be responsible for ensuring compliance by any such Affiliates or Third
Party subcontractors with the terms of this Agreement. In any case in which a
Party engages an Affiliate or a Third Party subcontractor, such Party shall
obtain sole ownership of, or exclusive license to, all inventions, data,
information and related intellectual property rights made or developed by such
Affiliate, or Third Party subcontractor so that the Party is able to make the
assignments and grant the licenses set forth herein.

18.16 Compliance with Laws. In exercising their rights under this Agreement, the
Parties shall fully comply with the requirements of any and all applicable laws,
regulations, rules and orders of any governmental body having jurisdiction over
the exercise of rights under this Agreement.

18.17 Patent Marking. Each Party agrees to mark and have its Affiliates and
Sublicensees mark all Collaboration Products and Licensed Products sold pursuant
to this Agreement in accordance with the applicable statute or regulations
relating to patent marking in the country or countries of manufacture and sale
thereof.

18.18 Dispute Resolution.

(a) Attempt to Settle. The Parties agree to take all reasonable efforts to
resolve any and all disputes between them concerning diligence obligations
and/or questions of material breach and default in connection with this
Agreement in an amicable manner Any such disputes shall promptly be presented to
the Chief Executive Officer of Ambit and the Executive Vice President of
Research and Development of Cephalon, or their respective designees, for
resolution. If a dispute between the Parties arising out of or relating to the
validity or interpretation of, compliance with, breach or alleged breach of or
termination of this Agreement cannot be resolved within fifteen (15) business
days of presentation to the Chief Executive Officer of Ambit and the Executive
Vice President of Research and Development of Cephalon, or their respective
designees, either Party may refer such dispute to binding arbitration or the
courts to be conducted as set forth in this Section 18.18 and Section 18.6,
respectively.

(b) Binding Arbitration. Except in the event of alleged breach or default by a
Party or lack of diligence by a bankrupt or insolvent Party, and except as set
forth in Section 18.18(k), the Parties agree that any such dispute that arises
in connection with this Agreement and which cannot be amicably resolved by the
Parties in accordance with Section 18.18(a) shall be resolved by binding
arbitration as set forth in this Section, conducted in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (AAA) by
three (3) arbitrators.

(c) Written Notice. If a Party intends to begin an arbitration to resolve a
dispute, such Party shall provide written notice to the other Party informing
the other Party of such intention and the issues to be resolved. Within twenty
(20) business days after its receipt of such notice, the other Party may, by
written notice to the Party initiating arbitration, add additional issues to be
resolved.

(d) Selection of Arbitrators. Within forty-five (45) days following the receipt
of the notice of arbitration, the Parties shall agree on the arbitrators, or if
the Parties are unable to

 

63



--------------------------------------------------------------------------------

agree the arbitrators shall be selected as provided in the AAA Commercial
Arbitration Rules. The arbitrators shall not be employees, directors or
shareholders of either Party or of an Affiliate and shall be selected in
accordance with AAA rules. Where applicable, the arbitrators shall be
independent experts in pharmaceutical product development (including clinical
development and regulatory affairs) in the U.S., Japan and Europe.

(e) Hearings. The arbitrators shall conduct one or more hearings to allow the
Parties to present their positions regarding the dispute.

(i) Discovery. The arbitrators shall determine what discovery will be permitted,
consistent with the goal of limiting the cost and time that the Parties must
expend for discovery; provided the arbitrators shall permit such discovery as
they deem necessary to permit an equitable resolution of the dispute. Any
written evidence originally in a language other than English shall be submitted
in English translation accompanied by the original or a true copy thereof. The
arbitrators shall have sole discretion with regard to the admissibility of any
evidence.

(ii) Proposed Ruling. At least ten (10) business days prior to a hearing, each
Party must submit to the arbitrators and serve on the other Party a proposed
ruling on each issue to be resolved. Such writings shall be limited to not more
than fifty (50) pages.

(iii) Time; Testimony. Each Party shall be entitled to no more than five
(5) days of hearing to present testimony or documentary evidence. Such time
limitation shall include any direct, cross or rebuttal testimony, but such time
limitation shall only be charged against the Party conducting such direct, cross
or rebuttal testimony. It shall be the responsibility of the arbitrators to
determine whether the Parties have had the five (5) days to which each is
entitled.

(iv) Representation by an Attorney. Each Party shall have the right to be
represented by counsel.

(v) Location. The arbitration shall take place in Philadelphia, Pennsylvania.

(f) Costs. The costs of the arbitration, including administrative and arbitrator
fees, shall be shared equally by the Parties. Each Party shall bear its own
costs and attorney and witness fees.

(g) Written Decision. The arbitrators shall render a written decision with their
resolution of the dispute. The decision of the arbitrators shall be final and
not subject to appeal and binding on the Parties hereto.

(h) Remedy. A disputed performance or suspended performances pending the
resolution of the arbitration must be completed within thirty (30) days
following the final decision of the arbitrators or such other reasonable period
as the arbitrators determine in a written opinion.

 

64



--------------------------------------------------------------------------------

(i) Final Decision Within Six Months. Each arbitrator selected in accordance
with Section 18.18(d) shall be required to acknowledge his or her intention to
meet the Parties’ desire that a final decision be issued with respect to a
dispute within six (6) months from the filing of notice of a request for such
arbitration.

(j) Equitable Relief. Notwithstanding anything in this Section 18.18, each Party
shall have the right to seek injunctive or other equitable relief from a court
of competent jurisdiction that may be necessary to avoid irreparable harm,
maintain the status quo or preserve the subject matter of the arbitration.

(k) Intellectual Property. Disputes regarding the validity, scope or
enforceability of intellectual property rights shall not be subject to
arbitration pursuant to this Section 18.18 but instead shall be submitted to a
court of competent jurisdiction.

18.19 No Trademark Rights. Except as provided herein, no right, express or
implied, is granted by this Agreement to use in any manner the name “Ambit,”
“Cephalon” or any other trade name or trademark of the other Party or its
Affiliates in connection with performance of this Agreement.

18.20 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument, and may be executed through the use of
facsimiles.

18.21 Taxes. Any tax paid or required to be withheld by a party (the payor) for
the benefit of the other party (the payee) on account of payment payable under
this Agreement shall be deducted from the amount of such payment otherwise due.
The payor shall secure and send to the payee proof of any such taxes withheld
and paid for its benefit of and shall, at the request of payee, provide
reasonable assistance to payee in recovering said taxes.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

CEPHALON, INC. AMBIT BIOSCIENCES CORPORATION By:

/s/ Jeffrey L. Vaught, Ph.D.

By:

/s/ Scott Salka

Name: Jeffry L. Vaught, Ph.D. Name: Scott Salka Title:

Executive Vice President

Research & Development

Title: CEO Date: November 3, 2006 Date: November 7, 2006

 

65



--------------------------------------------------------------------------------

SCHEDULE A

AMBIT [***] TARGETS

[***]

[***]

[***]

[***]

[***]

[***]

For clarification, it is understood that Ambit will be allowed to optimize
inhibitors against [***] which may also be active inhibitors of [***], and
[***].

For clarification, it is understood that Ambit will be allowed to optimize
inhibitors of [***] which may also be active inhibitors of [***], [***], and
[***].

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

66



--------------------------------------------------------------------------------

SCHEDULE B

CEPHALON EXCLUSIVE TARGETS

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

67



--------------------------------------------------------------------------------

ATTACHMENT A

APPLICABLE PROFILING SERVICES AGREEMENT PROVISIONS

The Parties agree that the following provisions of the Profiling Services
Agreement shall apply with respect to Ambit’s profiling of any compounds under
this Agreement, as if such terms were set forth in this Agreement:

Sections 2.2.1, 2.3 (excluding any reference to Table 1), 2.5 (last two
sentences, to be consistent with the terms of this Agreement), 2.7, 2.8, 2.9 (as
applicable), 2.10, 6.2, 6.3, 6.5, 6.6, 6.7 and 6.9, and paragraphs D of Exhibit
A.

For the avoidance of doubt, the foregoing provisions shall not apply to any
activities under this Agreement other than the profiling activities to be
performed by Ambit hereunder.

 

68



--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO COLLABORATION AGREEMENT

This Amendment No. 1 to Collaboration Agreement (the “Amendment”) is made as of
April 14, 2009 (the “Amendment Effective Date”) to amend that certain
Collaboration Agreement dated as of November 3, 2006 (the “Agreement”) by and
between Cephalon, Inc., a Delaware corporation with its principal place of
business located at 41 Moores Road, Frazer, Pennsylvania 19355 (“Cephalon”), and
Ambit Biosciences Corporation, a Delaware corporation, having a principal place
of business at 4215 Sorrento Valley Road, San Diego, California 92121 (“Ambit,”
together with Cephalon, the “Parties”).

WITNESSETH:

WHEREAS, pursuant to the Agreement, the Parties are collaborating on two drug
discovery programs directed at the First Collaboration Target and the Second
Collaboration Target (“b-raf Program” and “Axl Program,” respectively);

WHEREAS, the research activity with respect to the Axl Program may not be
completed by the end of the Initial Term;

WHEREAS, the Parties wish to clarify their respective activities and obligations
with respect to the Axl Program and other matters related to the Collaboration
during and after the expiration of the Initial Term.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby affirmed, the Parties hereby agree to the following terms and
conditions:

 

1. Definitions.

 

  (a) “Program Obligations” means (i) Ambit’s continued use of Commercially
Reasonable Efforts to execute activity under the Research Plan from the
Amendment Effective Date through the expiration of the Initial Term; and,
(ii) full achievement of the criteria as defined by the JRC and described in
Paragraphs 1, 2 and 3 in Schedule B (attached hereto) for a Lead Axl Inhibitor
prior to the expiration of the Initial Term.

 

  (b) “Research Plan” means the activities necessary to achieve the desired
target profile for an optimized Axl kinase inhibitor, suitable for nomination as
a Collaboration Clinical Candidate, attached hereto as Schedule A.

 

  (c) All other capitalized terms used herein and not otherwise defined shall
have the meanings ascribed thereto in the Agreement.

 

2. Continuation of the Axl Program; Payments to Ambit.

 

  (a) Upon expiration of the Initial Term, in the event that a Collaboration
Clinical Candidate has not been identified in the Axl Program and an extension
to the Agreement has not been agreed upon in writing by the Parties,

 

69



--------------------------------------------------------------------------------

  (i) if Ambit has fulfilled the Program Obligations Cephalon shall continue
research activity under the Research Plan and Ambit shall be entitled to receive
milestone payments in accordance with Section 8.3 of the Agreement (the
“Milestone Payments”) and royalties in accordance with Article IX of the
Agreement (the “Royalties”), each of which such provisions shall be deemed to
have survived the expiration of the Agreement, solely with respect to a
Collaboration Compound, the primary mode of action of which is inhibition of the
Axl kinase; or

 

  (ii) if Ambit has not fulfilled the Program Obligations, Cephalon shall be
entitled to, and at Cephalon’s sole election Cephalon shall have, the exclusive
right to continue research activity under the Research Plan, and Ambit shall not
be entitled to receive any Milestone Payments or Royalties from Cephalon.

 

  (b) Upon Cephalon’s assumption of control of the Axl Program,

 

  (i) in addition to any other action required of Ambit under Article VI of the
Agreement, Ambit shall cooperate with Cephalon to complete a transfer of any and
all technology and know-how necessary, in Cephalon’s sole discretion, to enable
Cephalon to continue research activity under the Research Plan and develop a
Collaboration Clinical Candidate;

 

  (ii) Cephalon shall undertake Commercially Reasonable Efforts to continue
research activity under the Research Plan and attempt to achieve a Collaboration
Clinical Candidate;

 

  (iii) Cephalon shall provide to Ambit, no less frequently than quarterly,
in-person or telephonic updates on the progress of Cephalon’s research activity
under the Research Plan; and

 

  (iv) the prosecution rights provided in Section 11.2.4(a) of the Agreement
shall apply to Collaboration IP relating to the Axl Program.

 

3.

Additional Rights and Obligations With Respect to the Axl Program.
Notwithstanding the foregoing, Cephalon may, in its sole discretion, cease its
research activity with respect to the Axl Program for any or no reason and at
any time. In such event, or in the event Cephalon does not exercise its right
under Section 2(a)(ii) above, Cephalon shall notify Ambit in writing that
Cephalon is not pursuing the Axl Program (the “Cephalon Notice”). Ambit may
thereafter elect to assume control of the Axl Program by providing written
notice thereof to Cephalon within fifteen (15) days of Ambit’s receipt of the
Cephalon Notice. Upon receipt of notice from Ambit, Cephalon shall cooperate
with Ambit to complete a transfer of any and all technology and know-how
necessary, in Cephalon’s sole discretion, to enable Ambit to undertake the
activities required under the Research Plan and develop a Collaboration Clinical
Candidate. If Ambit assumes control of the Axl Program in accordance herewith,
(a) Ambit shall undertake Commercially Reasonable Efforts to continue research
activity under the Research Plan and attempt to achieve a

 

70



--------------------------------------------------------------------------------

  Collaboration Clinical Candidate, and Ambit shall be responsible for any and
all development and commercialization activities associated therewith, and
(b) Cephalon shall be entitled to receive from Ambit the Milestone Payments and
Royalties described in Section 8.3 and Article IX of the Agreement,
respectively, each of which such provisions shall be deemed to have survived the
expiration of the Agreement.

 

4. Designation of Collaboration Clinical Candidate. After expiration of the
Initial Term, (a) the designation of a Collaboration Clinical Candidate for the
Axl Program shall be the sole responsibility of Cephalon, and (b) all references
to the “JRC” in the Agreement shall be deemed to refer to Cephalon. Cephalon
shall notify Ambit in writing within fifteen (15) days of the designation of a
Collaboration Clinical Candidate hereunder.

 

5. Miscellaneous. Except as modified herein, all applicable terms and conditions
of the Agreement shall remain in full force and effect. In the event of any
conflict between the terms of the Agreement and the terms of this Amendment, the
terms of this Amendment shall control. In addition to the provisions listed in
Section 16.6 of the Agreement, Article I and Section 6.4 (solely with respect to
Cephalon upon its assumption of control of the Axl Program) of the Agreement and
the terms of this Amendment shall survive the expiration or termination of the
Agreement.

 

71



--------------------------------------------------------------------------------

IN WITNESS THEREOF, the Parties have executed this Amendment by their duly
authorized representatives as of the day and year first written above.

 

AMBIT BIOSCIENCES CEPHALON, INC. By:

/s/ Christopher J. Morl

By:

/s/ Jeffrey L. Vaught, Ph.D.

Name: Christopher J. Morl Name: Jeffry L. Vaught, Ph.D. Title: Chief Business
Officer Title: CSO & Executive VP, R&D

 

72



--------------------------------------------------------------------------------

Schedule A

Clinical Candidate Profile

Objectives of AXL-Optimized Kinase Inhibitor

 

[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***]

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

73



--------------------------------------------------------------------------------

[***] [***] [***] [***] [***] [***]

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

74



--------------------------------------------------------------------------------

Schedule B

Lead Axl Kinase Inhibitor Criteria

[***]

[***]

[***]

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

75